


Exhibit 10.61



CERTAIN PORTIONS OF THIS EXHIBIT HAVE BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT. THE SYMBOL “[***]” HAS BEEN INSERTED IN PLACE OF THE PORTIONS SO
OMITTED.










PURCHASE AGREEMENT

No. 0604











BETWEEN





BOMBARDIER INC.







AND







PINNACLE AIRLINES CORP.









Relating to the Purchase of

Twenty-Five (25) Bombardier Q400 Series Aircraft





--------------------------------------------------------------------------------



 
 
This Agreement is made on the 17th day of February 2007.





BETWEEN:
BOMBARDIER INC., a Canadian corporation represented by Bombardier Aerospace,
Regional Aircraft having an office located at 123 Garratt Boulevard, Downsview,
Ontario, Canada M3K 1Y5 (“Bombardier”).







AND:
PINNACLE AIRLINES CORP., a Delaware corporation having an office located at 1689
Nonconnah Boulevard, Suite 111, Memphis, Tennesse, United States
38132 (“Buyer”).



WHEREAS
Buyer desires to purchase and Bombardier desires to sell Twenty-Five (25)
Aircraft and related data, documents, and services on the terms and conditions
set out in this Agreement;





NOW THEREFORE, in consideration of the mutual covenants herein contained, Buyer
and Bombardier agree as follows:

 
 



--------------------------------------------------------------------------------



ARTICLE 1 - INTERPRETATION


1.1
The headings in this Agreement are included for convenience only and shall not
be used in the construction or interpretation of this Agreement.



1.2
In this Agreement, unless otherwise expressly provided, the singular includes
the plural and vice-versa.



1.3
In this Agreement the following expressions shall have the meaning ascribed
thereto below unless otherwise expressly provided:



“Acceptance Date” means the date of execution of the Certificate of Acceptance
by Buyer;


“Acceptance Period” means a period of up to three (3) consecutive U.S. and
Canadian working days, subject to extension pursuant to Section 8.7, commencing
on the later of the Readiness Date or the date the Aircraft is actually made
available to Buyer for ground inspection and acceptance flight, in which to
complete the inspection and acceptance flight;


“Agreement” means this Agreement, including its Schedules, Annexes and letter
agreements, if any, attached hereto and the Specification (each of which is
incorporated in the Agreement by this reference), as they may be amended or
supplemented pursuant to the provisions of the Agreement;


“Aircraft” means the aircraft to be sold and purchased pursuant to this
Agreement.  For the avoidance of doubt, in the event that this Agreement covers
more than one aircraft (including any aircraft the subject of an option
purchase), the expression “Aircraft” shall refer to any one or more of such
aircraft as the context requires;


“Aircraft Purchase Price” means, for each Aircraft, the Base Price adjusted for
(a) Buyer Requested Changes (b) any Regulatory Changes in respect of which Buyer
shall pay Bombardier’s reasonable charges pursuant to Article 10 and (c) the
Economic Adjustment Formula;


“Base Price” means, for each Aircraft the base price of the Aircraft (excluding
the Buyer Selected Optional Features) Ex Works (Incoterms 2000) Bombardier’s
facilities in Downsview, Ontario;


“Bill of Sale” means a bill of sale in the form set out in Schedule II;


“Buyer Requested Changes” means changes made pursuant to Section 10.1;


“Buyer Selected Optional Features” means the items set out in Appendix IV;


“Certificate of Acceptance” means a certificate of acceptance in the form set
out in Schedule I;


“Certificate of Receipt of Aircraft” means a certificate in the form set out in
Schedule III;


“Change Order” means a request for a change to the Specification in the form set
out in Schedule IV;


“Delivery Date” means the date on which Bombardier delivers the Bill of Sale to
Buyer;


“Economic Adjustment Formula” means the economic adjustment formula attached as
Appendix I to reflect economic fluctuations during the period from January 1,
2007 to the Delivery Date provided that no adjustment shall have the effect of
reducing the Aircraft Purchase Price below the Base Price. [***]


        “Excusable Delay” has the meaning set out in Section 12.1;


“FAA” means the Federal Aviation Administration of the United States of America;


“Intellectual Property” means a patent, trademark, industrial design or
copyright registered with a Canadian or United States office or agency having
jurisdiction with respect thereto or similar office or agency of another country
whose laws respect the rights of patent, trademark, industrial design and
copyright owners of other countries;


“Non-Excusable Delay” has the meaning set out in Section 13.1;


“Notice” means any notice, request, approval, permission, consent or other
communication to be given or required under this Agreement;


“Permitted Change” has the meaning set out in Section 10.2;


“Readiness Date” means the date on which the Aircraft will be ready for Buyer’s
inspection, acceptance flight and acceptance (as notified by Bombardier to
Buyer);


“Regulatory Change” has the meaning set out in Section 10.3;


“Scheduled Delivery Month” means for each Aircraft the month specified in
Appendix II for the delivery of each of the Aircraft, as modified from time to
time pursuant to this Agreement;


“Specification” means type specification no. DS8-400 Revision 2 Amendment 1
dated October 30, 2006, a copy of which Buyer acknowledges having received, as
that specification may be modified from time to time in accordance with this
Agreement;


“Subsidiary” of a corporation means a corporation or other entity more than 50%
of whose stock or other equity interest of any class or classes having by the
terms thereof ordinary voting power to elect a majority of the directors (or
equivalent officials) is at the time owned directly or indirectly by such first
mentioned corporation;


“Taxes” has the meaning set out in Section 4.3; and


“TC” means Transport Canada.


All dollar amounts in this Agreement are in United States Dollars and all
references to $ and USD have a corresponding meaning.


 
1.5
In this Agreement, reference to an Article, Section, Schedule, Annex or Appendix
shall be construed as a reference to an article, section, schedule, annex or
appendix of and to this Agreement.



 
1.6
In this Agreement, reference to “include” or “including” shall not mean
including without limitation.



 
1.7
For the purposes of this Agreement, a corporation is an affiliate of another
corporation if, but only if, one corporation is a Subsidiary of the other
corporation or both corporations are Subsidiaries of the same corporation.



ARTICLE 2 - SUBJECT MATTER OF SALE


2.1
Subject to the terms and conditions of this Agreement, Bombardier will sell and
Buyer will purchase Twenty-Five (25) Bombardier Q 400 Series aircraft model 402
aircraft manufactured pursuant to the Specification as supplemented to include
the Buyer Selected Optional Features.





 
ARTICLE 3 - CUSTOMER SUPPORT SERVICES AND WARRANTY



3.1
Bombardier shall provide to Buyer the customer support services pursuant to the
provisions of Annex A.



3.2
Bombardier shall provide to Buyer the warranty and the service life policy
described in Annex B, which shall be the exclusive warranty applicable to the
Aircraft.



 
Unless expressly stated otherwise, the services referred to in Sections 3.1 and
3.2 above are included in the Aircraft Purchase Price.





 
ARTICLE 4 - PRICE/TAXES



4.1
The price of the aircraft shall be the relevant Aircraft Purchase Price.



4.2

 
(a)
The Base Price for the Aircraft is [***] expressed in January 1, 2007 United
States Dollars.



 
(b)
The price for the Buyer Selected Optional Features is [***] expressed in January
1, 2007 United States Dollars.



 
(c)
The Aircraft Base Price is [***] which is the sum of the Basic Aircraft Price
and the Buyer Selected Optional Features, expressed in January 1, 2007 United
States Dollars.



4.3
The Aircraft Purchase Price does not include any taxes, fees or duties
including, but not limited to, sales, use, value added (including the Canadian
Goods and Services Tax), personal property, gross receipts, franchise, excise
taxes, assessments or duties (“Taxes”) (other than Canadian income taxes charged
on the income of Bombardier and its affiliates) which are or may be imposed by
law upon Bombardier, any affiliate of Bombardier, Buyer or the Aircraft whether
or not there is an obligation for Bombardier to collect same from Buyer, by any
taxing authority or jurisdiction occasioned by, relating to or as a result of
the execution of this Agreement or the sale, lease, delivery, storage, use or
other consumption of any Aircraft or any other matter, good or service provided
under or in connection with this Agreement.  [***]



4.4
If any Taxes (other than Canadian income taxes charged on the income of
Bombardier) are imposed upon Bombardier or Buyer and become due or are to be
collected from Bombardier by any taxing authority, Bombardier shall notify
Buyer.  If the Buyer has not paid for the Aircraft in full, such Taxes shall be
added to the Aircraft Purchase Price.  If Buyer has paid for the Aircraft, Buyer
shall promptly, but no later than ten (10) working days after receiving such
notice, pay such Taxes directly to the taxing authority, or reimburse Bombardier
for such Taxes, as the case may be, including interest and
penalties. [***]4.5Upon Bombardier’s request, Buyer shall execute and deliver to
Bombardier any documents that Bombardier deems necessary or desirable in
connection with any exemption from or reduction of or the contestation of or the
defense against any imposition of Taxes.





ARTICLE 5 - PAYMENT


5.1
Buyer shall make payment or cause payment to be made for each Aircraft
calculated [***] as follows:



 
(a)
[***]
of the [***] Aircraft Purchase Price [***] of the Agreement, less the deposit
for such Aircraft received by Bombardier from the executed proposal No. 1409R2
dated February  1, 2007;



 
(b)
[***]
of the [***] Aircraft Purchase Price [***] months prior to its Scheduled
Delivery Month;



 
(c)
[***]
of the [***] Aircraft Purchase Price [***] months prior to its Scheduled
Delivery Month; and



 
(d)
the balance of the net Aircraft Purchase Price on or before the Delivery Date of
the relevant Aircraft, less the deposit for such Aircraft received by
Bombardier.

 
All payments referred to in paragraphs (b) and (c) above are to be made on the
first business day of the applicable month.


5.2
If Buyer fails to pay any amount payable by it under this Agreement when due,
Buyer shall pay Bombardier daily interest on late payments, from the date that
any payment becomes due up to and including the day of payment, at a rate of
[***] per annum over the prime rate announced by the Chase Manhattan Bank, N.A.,
or its successor, from time to time, calculated and compounded monthly.
Bombardier’s right to receive such interest is in addition to any other right or
remedy Bombardier has at law as a result of Buyer’s failure to make payments
when due including the right to terminate this Agreement in accordance with
Section 14.2.



5.3
Buyer shall make all payments due under this Agreement in immediately available
funds by deposit on or before the due date to Bombardier’s account in the
following manner or such other bank account as Bombardier may notify to Buyer
from time to time:



Transfer to:
Bank of America

 
1401, Elm Street

 
Dallas, Texas, U.S.A.

 
75202



Account Name:
[***]

 
[***]

Account #:
[***]

Bank Name:
[***]

ABA#:
[***]

SWIFT number:
[***]

PLEASE REFERENCE: INVOICE # AND/OR AIRCRAFT SERIAL #



5.4
All other amounts due, including any taxes, with respect to each Aircraft shall
be paid on or prior to the Delivery Date of the respective Aircraft.



5.5
Bombardier shall remain the exclusive owner of the Aircraft, free and clear of
all rights, liens, charges, encumbrances or special property interests of or
created by or through Buyer, until such time as all payments referred to in this
Article 5 have been made.



5.6
Buyer shall make all payments hereunder without set-off, deduction or counter
claim of any kind.



ARTICLE 6 - BUYER INFORMATION


6.1
During the manufacture of the Aircraft, Buyer shall provide to Bombardier all
information as Bombardier may reasonably request to manufacture the Aircraft.
Bombardier shall advise Buyer of the specific information required and the
latest date by which such information is required, and Buyer shall provide such
information by the date(s) so advised. The requested information and its
applicable due date(s) shall be substantially in the form of Appendix V.



 
Failure, refusal or delay of Buyer to comply with the requirements of this
Article may result in an increase in the Aircraft Purchase Price, a delay in the
delivery of the Aircraft, or both. Further, any revisions to the Appendix V
information that Bombardier receives after the respective due date may result in
an increase in the Aircraft Purchase Price, a delay in delivery of the Aircraft,
or both.



6.2
Buyer acknowledges that there will be no Buyer furnished equipment installed or
incorporated on the Aircraft.



ARTICLE 7 - CERTIFICATION


7.1
Bombardier has obtained or will obtain (a) TC, a TC Type Certificate (Transport
Category), and (b) from the FAA an FAA Type Certificate for the type of aircraft
purchased under this Agreement.



7.2
Bombardier shall provide to Buyer a TC Certificate of Airworthiness (Transport
Category) for export to the United States for each Aircraft on or before the
relevant Delivery Date. The Aircraft shall be in a condition enabling Buyer (or
a person eligible to obtain such certificate under then applicable law) to
obtain at the time of delivery a Standard Airworthiness Certificate issued
pursuant to Part 25 of the U.S. Federal Aviation Regulations.



7.3
Bombardier shall not be obligated to obtain and/or provide any other
certificates (or similar documents) or approvals as part of this Agreement.



7.4
Buyer is responsible for obtaining all import licenses and/or authorizations
required to import or operate the Aircraft into any country outside of Canada.



7.5
Bombardier shall, to the extent permitted by law and at Buyer’s expense, provide
Buyer with such assistance as it may reasonably request to obtain a Canadian
export license to enable Buyer to export the Aircraft from Canada subject to
prevailing export control regulations (including those of the United States) in
effect on the Delivery Date.



7.6
If the use of any of the certificates identified in this Article 7 are
discontinued during the performance of this Agreement, reference to such
discontinued certificate shall be deemed a reference to any other certificate or
instrument which corresponds to such certificate or, if there should not be any
such other certificate or instrument, then Bombardier shall be deemed to have
obtained such discontinued certificate(s) upon demonstrating that the Aircraft
complies substantially with the Specification as supplemented to include the
Buyer Selected Optional Features. References to a regulatory authority shall
include any succeeding department or agency then responsible for the duties of
said regulatory authority.



ARTICLE 8 - DELIVERY AND ACCEPTANCE PROCEDURE


8.1
The Aircraft shall be offered to Buyer for inspection and acceptance at
Bombardier’s facility in Downsview, Ontario during the Scheduled Delivery Month.



8.2
Bombardier shall give Buyer at least [***] days advance Notice, of the projected
Readiness Date of each Aircraft for inspection and delivery.  In addition,
Bombardier shall give Buyer at least ten (10) working days advance Notice of the
Readiness Date.



8.3
Within two (2) business days following receipt by Buyer of the notice of the
Readiness Date, Buyer shall:



 
(a)
provide Notice to Bombardier as to the source and method of payment of the
balance of the Aircraft Purchase Price;



 
(b)
identify to Bombardier the names of Buyer’s representatives who will participate
in the inspection, acceptance flight and acceptance; and



 
(c)
provide evidence of the authority of the designated persons to execute the
Certificate of Acceptance and other delivery documents on behalf of Buyer.



8.4
Buyer shall complete the inspection and flight test of the Aircraft during the
Acceptance Period.



8.5
Up to four (4) representatives of Buyer may participate in Buyer’s ground
inspection of the Aircraft and two (2) representatives of Buyer may participate
in the acceptance flight.  Bombardier shall, if requested by Buyer, perform an
acceptance flight of not less than one (1) and not more than [***] hours
duration [***].  Ground inspection and any acceptance flights shall be conducted
in accordance with Bombardier’s acceptance procedures (a copy of which shall be
provided to Buyer at least thirty (30) days prior to the Scheduled Delivery
Month of the first Aircraft).  At all times during ground inspection and
acceptance flights, Bombardier shall retain control over the Aircraft.



8.6
Unless a material discrepancy from the Specification (as supplemented to include
the Buyer Selected Optional Features) is revealed during the ground inspection
or acceptance flight, Buyer shall accept the Aircraft on or before the last day
of the Acceptance Period in accordance with the provisions of Section 8.8.



8.7
If any material discrepancy from the Specification is revealed during the ground
inspection or acceptance flight, the discrepancy will promptly be corrected by
Bombardier, at no cost to Buyer as soon as reasonably possible, depending on the
nature of the discrepancy and of the time required for correction, and the
Acceptance Period shall be extended as necessary. To the extent necessary to
verify such correction, Bombardier shall perform a further acceptance flight.



8.8
Upon completion of the ground inspection and acceptance flight of the Aircraft
and correction of any material discrepancy from the Specification (as
supplemented to include the Buyer Selected Optional Features), if any, the
following shall be promptly accomplished sequentially on the same day :



 
(a)
Buyer will sign and deliver to Bombardier a Certificate of Acceptance for the
Aircraft. Execution of the Certificate of Acceptance by or on behalf of Buyer
shall be conclusive evidence of Buyer having examined the Aircraft and found it
in accordance with the Specification as supplemented to include the Buyer
Selected Optional Features as of the Delivery Date;



 
(b)
Bombardier will deliver to Buyer a TC Certificate of Airworthiness for Export to
the United States;



 
(c)
Buyer shall pay Bombardier the balance of the Aircraft Purchase Price and any
other amounts due;



 
(d)
Upon receipt by Bombardier of the balance of the Aircraft Purchase Price,
Bombardier shall deliver to Buyer a Bill of Sale and shall relinquish control of
the Aircraft to Buyer;



 
(e)
Buyer shall execute and deliver to Bombardier a Certificate of Receipt of
Aircraft.



Each of Buyer and Bombardier agree that the Notice of Readiness Date shall be
equivalent to an offer to tender to Buyer of the Aircraft for delivery, and
failure, refusal or delay by Buyer to act on such Notice in accordance with this
Agreement shall constitute a default under this Agreement entitling Bombardier
to pursue its remedies hereunder.


In addition to any other rights available to Bombardier Buyer shall promptly,
upon demand, reimburse Bombardier for all costs and expenses incurred by
Bombardier as a result of a failure, refusal or delay by Buyer to accept, take
delivery of and/or remove the Aircraft from Bombardier’s premises, including but
not limited to amounts for storage, insurance, Taxes and the preservation and
protection of the Aircraft.  In addition, Bombardier may in its reasonable
discretion, without releasing Buyer from any of its liabilities to Bombardier
and without any liability whatsoever of Bombardier to Buyer, deliver the
Aircraft affected by such failure, refusal or delay to another customer to
minimize the impact upon Bombardier of such failure, refusal or delay by Buyer
hereunder, whether or not Bombardier elects to terminate this Agreement with
respect to that Aircraft pursuant to Section 14.2 hereunder.


ARTICLE 9 - TITLE AND RISK


9.1
Title to the Aircraft and risk of loss of or damage to the Aircraft passes to
Buyer when Bombardier delivers the Bill of Sale to Buyer on the Delivery Date.



9.2
If, after transfer of title on the Delivery Date, the Aircraft remains in or is
returned to the care, custody or control of Bombardier, Buyer shall retain risk
of loss of, or damage to the Aircraft and for itself and on behalf of its
insurer(s) hereby waives, renounces and releases Bombardier and any of
Bombardier’s affiliates from any claim, whether direct, indirect or by way of
subrogation, for damages to or loss of the Aircraft arising out of, or related
to, or by reason of such care, custody or control, [***].



ARTICLE 10 - CHANGES


10.1
Buyer Requested Changes



 
Buyer shall request changes to the Specification or any Buyer Selected Optional
Features by way of a Change Order. Should Buyer request a change, Bombardier
shall advise Buyer whether Bombardier is prepared to agree to make such change
and, if so, of the price and availability of the change and, to the extent
reasonably practical, of the expected effect, if any, of such change request on:



 
(a)
the Scheduled Delivery Month;



 
(b)
the price and payment terms applicable to the Change Order; and



 
(c)
the performance characteristics of the Aircraft.



 
Such Change Order shall become effective and binding on the parties hereto when
signed by a duly authorized representative of each party. Any changes made in
accordance with the provisions of this Section 10.1 shall be a “Buyer Requested
Change” and the cost thereof shall be borne by Buyer. If delivery of the
Aircraft is delayed due to a Buyer Requested Change, such delay shall be an
Excusable Delay within the meaning of Article 12.



10.2
Permitted Changes



 
Bombardier may, prior to the Delivery Date and without a Change Order or Buyer’s
consent:



 
(a)
substitute the kind, type or source of any material, part, accessory or
equipment with any other material, part, accessory or equipment of like,
equivalent or better kind or type; or



 
b)
make such change or modification to the Specification as it deems appropriate
to:



 
(1)
improve the Aircraft, its performance, maintainability or appearance, or

 
(2)
prevent delays in manufacture or delivery,



 
provided that such substitution, change or modification shall not (i) increase
the Aircraft Purchase Price or (ii) materially and adversely affect (a) the
Scheduled Delivery Month, (b) interchangeability or replaceability of spare
parts or (c) the performance characteristics of the Aircraft. If a substitution,
change or modification affects the Aircraft Purchase Price or materially affects
the Scheduled Delivery Month, interchangeability or replaceability of spare
parts or the performance characteristics or maintainability or appearance of the
Aircraft, Buyer’s consent shall be requested, such consent not to be
unreasonably withheld.  Any change made in accordance with the provisions of
this Section 10.2 shall be deemed to be a “Permitted Change” and the cost
thereof shall be borne by Bombardier, incuding the inclusion of any changes to
the Technical Data at delivery.



10.3
Regulatory Changes



 
If any change to, or modification or testing of, the Aircraft is required by any
law or governmental regulation or requirement or interpretation thereof by any
governmental agency having jurisdiction in order to meet the requirements of
Section 7.2 (a “Regulatory Change”), such Regulatory Change shall be made to the
Aircraft prior to the Delivery Date to the extent practicable, or at such other
time after the Delivery Date as the parties may agree upon.



 
The Regulatory Change shall be made without additional charge to Buyer unless
such Regulatory Change is:



 
(a)
necessary to comply with any requirement of the United States, the country of
import, which varies from or is in addition to its regulation, requirement or
interpretation in effect on the date hereof for the issuance of a Certificate of
Airworthiness in said country of import, in which case Buyer shall pay
Bombardier’s reasonable charges for such Regulatory Change, or



 
(b)
required by any governmental law or regulations or interpretation thereof
promulgated by TC or the FAA which is effective subsequent to the date of this
Agreement but before the Delivery Date and which is applicable to all aircraft
in general or to all aircraft of the same category as the Aircraft, in which
case Buyer shall pay Bombardier’s reasonable charges for such Regulatory Change
incorporated in any such Aircraft.



 
If delivery of the Aircraft is delayed by the incorporation of any Regulatory
Change, such delay shall be an Excusable Delay within the meaning of Article 12.



 
Bombardier shall promptly notify Buyer of any necessity to issue a Change Order
reflecting any Regulatory Change, and shall prepare and issue such change order
which shall set forth in detail the particular changes to be made and the
anticipated effect, if any, of such changes on design, performance, weight,
balance, Scheduled Delivery Month, Base Price and Aircraft Purchase Price. Any
Change Orders issued pursuant to this Article shall be effective and binding
upon the date of Bombardier’s transmittal of such Change Order.



10.4
For the avoidance of doubt, Bombardier and Buyer acknowledge that Buyer
Requested Changes, Permitted Changes and Regulatory Changes are intended to be
mutually exclusive categories.



ARTICLE 11 - BUYER’S REPRESENTATIVES AT BOMBARDIER SITE


11.1
From time to time, commencing [***] months prior to the Scheduled Delivery Month
of the first Aircraft to be delivered and ending with the Delivery Date of the
last Aircraft purchased hereunder, subject to Section 11.3 Bombardier shall
furnish, without charge, office space at Bombardier’s facility relating to the
manufacture of the aircraft for one (1) representative of Buyer.  Buyer shall be
responsible for all expenses of its representative and shall notify Bombardier
at least thirty (30) calendar days prior to the first scheduled visit of such
representative and three (3) days for each subsequent visit.



11.2
Bombardier’s and Bombardier’s affiliates’, facilities relating to the
manufacture of the aircraft shall be accessible to Buyer’s representative during
normal working hours.  Buyer’s representative shall have the right, upon
reasonable notice to Bombardier, to periodically observe the work at
Bombardier’s or Bombardier’s affiliates’ facilities where the work is being
carried out provided there shall be no disruption in the performance of the
work.



11.3
Buyer’s representative shall conform to Bombardier’s rules and regulations and
any other rules and regulations applicable at the facilities being visited and
on or before arrival at said facilities shall enter into a “Limited Access and
Non-disclosure Agreement” with Bombardier.



 
At any time prior to delivery of the Aircraft, Buyer’s representative may
request, in writing, correction of parts or materials which they reasonably
believe are not in accordance with the Specification.  Bombardier shall provide
a written response to any such request. Communication between Buyer’s
representative and Bombardier shall be solely through Bombardier’s Contract
Department.



 
Buyer hereby releases and agrees to defend, indemnify and hold harmless
Bombardier, its affiliates and their respective officers, directors, agents,
employees and contractors from and against all liabilities, damages, losses,
costs and expenses resulting from any acts by Buyer’s representatives or
resulting from injuries to or death of, Buyer’s representatives while at the
facilities of Bombardier or Bombardier’s affiliates or their respective
subcontractors or during inspection, acceptance flight or acceptance of the
Aircraft, regardless of cause or fault, [***]



ARTICLE 12 - EXCUSABLE DELAY


12.1
If Bombardier is prevented or delayed, directly or indirectly, from performing
any of its obligations under this Agreement by an Excusable Delay, Bombardier
shall not be liable for, and shall not be in default under this Agreement on
account of, such delay or non-performance and the time fixed or required for the
performance of any obligation in this Agreement shall be extended for a period
equal to the period during which any such event or the effects thereof shall
persist. Excusable Delay means an event which is beyond the reasonable control
of Bombardier and includes, without limitation, the following:



 
(a)
force majeure or acts of God;

 
(b)
war, warlike operations, act of the enemy, armed aggression, civil commotion,
insurrection, terrorism, riot or embargo;

 
(c)
fire, explosion, earthquake, lightning, flood, drought, windstorm or other
action of the elements or other catastrophic or serious accidents;

 
(d)
epidemic or quarantine restrictions;

 
(e)
any legislation, act, order, directive or regulation of any governmental or
other duly constituted authority;

 
(f)
strikes, lock-out, walk-out, and/or other labour troubles causing cessation,
slow-down or interruption of work;

 
(g)
lack or shortage or delay in delivery of supplies, materials, accessories,
equipment, tools or parts, despite [***]

 
(h)
delay or failure of carriers, subcontractors or suppliers for any reason
whatsoever, despite Bombardier’s reasonable efforts to avoid or mitigate any
such event; or

 
(i)
delay in obtaining any airworthiness or export approval or certificate, or any
equivalent approval or certification, by reason of any law or governmental
order, directive or regulation or any change thereto, or interpretation thereof,
by a governmental agency, the effective date of which is subsequent to the date
of this Agreement, or by reason of any change or addition made by Bombardier or
its affiliates as a result of a request of or requirement made by a governmental
agency to the compliance program of Bombardier or of its affiliate, or any part
thereof, as same may have been approved by TC, or change to the interpretation
thereof to obtain any such airworthiness approval or certificate or such
equivalent.



12.2
(a)
If Bombardier concludes, based on its appraisal of the facts and normal
scheduling procedures, that due to Excusable Delay delivery of the Aircraft will
be delayed for more than nine (9) months after the original Scheduled Delivery
Month or any revised date agreed to in writing by the parties, Bombardier shall
promptly notify Buyer in writing and either party may within seven (7) days
terminate this Agreement with respect to the Aircraft by giving Notice to the
other party.



 
(b)
If, due to Excusable Delay, delivery of any Aircraft is delayed for more than
nine (9) months after the last day of the original Scheduled Delivery Month or
any revised date agreed to by the parties, either party may within seven (7)
days terminate this Agreement with respect to such Aircraft by giving Notice to
the other party.



12.3
If prior to the Delivery Date of an Aircraft, that Aircraft is lost, destroyed
or damaged beyond repair as a result of an Excusable Delay, Bombardier shall
promptly notify Buyer in writing. Such Notice shall specify the earliest date
reasonably possible, consistent with Bombardier’s other contractual commitments
and production schedule, by which Bombardier estimates it would be able to
deliver a replacement for the lost, destroyed or damaged Aircraft.  If the
Notice specifies a date more than [***] months after the original Scheduled
Delivery Month or any revised date agreed to in writing by the parties, either
party may within [***] days terminate this Agreement with respect to that
Aircraft by giving written notice to the other party.  Unless Buyer exercises
any right it may have to terminate this Agreement with respect to that Aircraft,
the parties shall execute an amendment to this Agreement which shall set forth
the Delivery Date for such replacement aircraft and corresponding new
replacement Aircraft Purchase Price; provided, however, that nothing herein
shall obligate Bombardier to manufacture and deliver such replacement aircraft
if it would require the reactivation or acceleration of its production line for
the model of aircraft purchased hereunder.  The terms and conditions of this
Agreement otherwise applicable to the replaced Aircraft shall apply to the
replacement aircraft.



12.4
Termination under Sections 12.2 or 12.3 shall discharge all obligations and
liabilities of Buyer and Bombardier hereunder with respect to such delayed
Aircraft (and all related undelivered items and services), Bombardier shall
promptly repay to Buyer, and Bombardier’s sole liability and responsibility
shall be limited to the repayment to Buyer, of all advance payments for such
Aircraft received by Bombardier less any amount due by Buyer to Bombardier other
than with respect to such delayed Aircraft.



12.5
The termination rights set forth in Sections 12.2 and 12.3 are exclusive of and
in substitution for any and all other rights and remedies provided by law,
contract or otherwise.



12.6
[***]



ARTICLE 13 - NON-EXCUSABLE DELAY/FAILURE TO TAKE DELIVERY


13.1
If delivery of the Aircraft is delayed by causes not addressed under Article 12
(a “Non-Excusable Delay”) or Bombardier otherwise fails to deliver an Aircraft,
Bombardier shall pay Buyer, as liquidated damages and not as a penalty damages
in accordance with this Article 13.  The amount of liquidated damages shall be
[***] for each day of Non-Excusable Delay in excess of a grace period of [***],
subject to a maximum of [***] for any such delayed Aircraft.  The Buyer
acknowledges that the foregoing amounts of liquidated damages are reasonable in
light of the circumstances of this Agreement.



13.2
Buyer will not have the right to refuse to take delivery of any Aircraft because
of a Non-Excusable Delay unless and until the aggregate duration of the
Non-Excusable Delay for such Aircraft exceeds [***].  If Bombardier has not
offered an Aircraft for inspection and acceptance before the end of that [***]
period, Buyer may terminate the Agreement only as to such Aircraft by giving
Notice to Bombardier.  If, no such Notice has been given and Bombardier offers
such Aircraft for inspection and acceptance and Buyer refuses to take delivery
of such Aircraft because of Non-Excusable Delay, Buyer will be deemed to have
terminated the Agreement as to such Aircraft and Buyer shall be entitled to
recover from Bombardier, as liquidated damages and not as a penalty, the amount
of liquidated damages calculated under Section 13.1 to the date of
termination.  In addition, Bombardier shall promptly repay to Buyer all advance
payments for such Aircraft plus daily simple interest thereon from the date of
receipt to the date of repayment at the prime rate charged by Chase Manhattan
Bank, N.A., or its successor, from time to time, calculated and compounded
monthly.



13.3
The liquidated damages payable in accordance with Section 13.1 and Buyer’s right
of termination under Section 13.2 for Non-Excusable Delays, including a complete
failure to deliver, are exclusive of and in substitution for any and all other
rights and remedies provided by law and Buyer disclaims, waives, releases and
renounces all other remedies including remedies for (a) any costs incurred by
Buyer in securing temporary or permanent replacement aircraft, (b) any
financing, tax, personnel, facility or other costs or damages incurred by Buyer
relating to delivery or non-delivery of the Aircraft, including but not limited
to expenses for pilot and ground crew training, maintenance facilities,
scheduling and pilot time, or (c) any indirect, incidental or consequential
damages, including without limitation loss of use, loss of revenue or loss of
profit.



13.4
[***]



ARTICLE 14  -  TERMINATION


14.1
This Agreement may be terminated, in whole or in part, with respect to any or
all of the Aircraft before the applicable Delivery Date by either party (the
“terminating party”) by Notice to the other party (the “other party”) if:



 
(a)
the other party makes an assignment for the benefit of creditors or admits in
writing its inability to pay its debts or generally does not pay its debts as
they become due; or



 
(b)
a receiver or trustee is appointed for the other party or for substantially all
of the other party’s assets and, if appointed without the other party’s consent,
such appointment is not discharged or stayed within [***] calendar days
thereafter; or



 
(c)
proceedings or action under any law relating to bankruptcy, insolvency or the
reorganization or relief of debtors are instituted by or against the other
party, and, if contested by the other party, are not dismissed or stayed within
[***] calendar days thereafter; or



 
any writ of attachment or execution or any similar process is issued or levied
against the other party or any significant part of its property and is not
released, stayed, bonded or vacated within [***] calendar days after its issue
or levy.



14.2
This Agreement may be terminated by Bombardier in whole or in part, before the
Delivery Date with respect to any or all undelivered Aircraft



 
(a)
if Buyer is in breach of any payment obligation which continues for ten days
beyond the due date of such payment obligation; or



 
(b)
if Buyer is in default or breach of any other material term (including Article
8) or condition of this Agreement and Buyer does not cure such default or breach
within [***] calendar days after receipt of notice from Bombardier specifying
such default or breach.



14.3
This Agreement may be terminated by Buyer in whole or in part with respect to
all or any of the Aircraft, as applicable, only pursuant to Articles 12 and 13
and Section 14.1. Buyer’s exclusive rights, remedies and recourse against
Bombardier upon termination under Article 12 or Article 13 are as set forth in
Article 12 or Article 13 respectively.



14.4
In case of termination of this Agreement by Bombardier in whole or in part
pursuant to this Article 14:



 
(a)
all rights which Buyer has under this Agreement or any interest or claim Buyer
may have in or to any terminated Aircraft shall be null and void with immediate
effect except as to any Aircraft not the subject of such termination; and



 
(b)
Bombardier may sell, lease or otherwise dispose of the terminated Aircraft to
another party free of any claim by Buyer; and



 
(c)
Bombardier shall be entitled to recover from Buyer all costs, expenses, losses
and damages incurred by Bombardier as a result of Buyer’s default including loss
of profit, all costs incurred as a result of disruption in production, training
expenses and selling expenses to re-sell the terminated Aircraft, the cost of
all vendor goods purchased in order to configure the terminated Aircraft to
Buyer’s specification and costs associated with reconfiguring the terminated
Aircraft in order to re-sell the Aircraft and any payments received by
Bombardier with respect to all undelivered terminated Aircraft shall be retained
by Bombardier and applied against such costs, expenses, losses and damages.



 
(d)
Buyer’s obligations under Articles 4, 17 and 21 and Section 11.3, and
Bombardier’s obligations under Articles 12, 13, 16 and 21 shall survive any
termination.



ARTICLE 15 - NOTICES


15.1
Any Notice given under this Agreement shall be in writing and may be delivered
by hand against written receipt, registered mail, facsimile providing reasonable
proof of transmission or recognized international courier by the party giving
the Notice and shall be addressed as follows:



 
(a)
to Bombardier:



 
Bombardier Inc.

 
Bombardier Aerospace Regional Aircraft

 
123 Garratt Boulevard

 
Downsview, Ontario

 
Canada

 
M3K 1Y5

 
Attention: Director of Contracts

 
Facsimile:
[***]



 
(b)
to Buyer:



 
Pinnancle Airlines Corp.

 
1689 Nonconnah Boulevard, Suite 111

 
Memphis, Tennessee

 
United States 38132



 
Attention: Peter Hunt, Chief Financial Officer

 
Facsimile: [***]

 
E-mail: [***]



 
Attention: Doug Shockey, Chief Operating Officer

 
Facsimile: [***]

 
Email: [***]



15.2
Notice given in accordance with Section 15.1 shall be deemed sufficiently given
to by the addressees when received:



 
(a)
if delivered by hand, on the day when the same shall have been so delivered; or



 
(b)
if mailed or sent by courier on the day indicated on the corresponding
acknowledgment of receipt; or



 
(c)
if sent by telex or facsimile on the day indicated by the acknowledgment or the
answer back of the receiver in provable form



 
E-mail shall be provided as courtesy but shall not constitute notice hereunder.



ARTICLE 16 - INDEMNITY AGAINST INTELLECTUAL PROPERTY INFRINGEMENT


16.1
In the case of any actual or alleged infringement of any registered Canadian or
United States Intellectual Property or, subject to the conditions and exceptions
set forth below, any registered Intellectual Property issued under the laws of
any other country in which Buyer from time to time may lawfully operate the
Aircraft (“Other Intellectual Property”), by the Aircraft, or by any system,
accessory, equipment or part installed in such Aircraft at the time title to
such Aircraft passes to Buyer, Bombardier shall indemnify, protect and hold
harmless Buyer from and against all claims, suits, actions, liabilities, damages
and costs resulting from the infringement, excluding any indirect, incidental,
consequential, or punitive damages (which include loss of revenue or loss of
profit) and Bombardier shall, at its option and expense:



 
(a)
procure for Buyer the right under such patent to use such system, accessory,
equipment or part; or



 
(b)
replace such system, accessory, equipment or part with one of the similar nature
and quality that is non-infringing; or



 
(c)
modify such system, accessory, equipment or part to make same non-infringing in
a manner such as to keep it otherwise in compliance with the requirements of
this Agreement.



 
Bombardier’s obligation hereunder shall extend to Other Intellectual Property
only if from the time of design of the Aircraft, system, accessory, equipment or
part until the alleged infringement claims are resolved:



 
(a)
such other country and the country in which the Aircraft is permanently
registered have ratified and adhered to and are at the time of the actual or
alleged infringement contracting parties to the Chicago Convention on
International Civil Aviation of December 7, 1944 and are fully entitled to all
benefits of Article 27 thereof; and



 
(b)
such other country and the country of registration shall each have been a party
to the International Convention for the Protection of Industrial Property (Paris
Convention) or have enacted patent laws which recognize and give adequate
protection to inventions made by the nationals of other countries which have
ratified, adhered to and are contracting parties to both of the forgoing
conventions.



16.2
The foregoing indemnity does not apply to equipment provided by Buyer to
Bombardier, or to avionics, engines or any system, accessory, equipment or part
that was not manufactured to Bombardier’s detailed design or to any system,
accessory, equipment or part manufactured by a third party to Bombardier’s
detailed design without Bombardier’s authorization.



16.3
Buyer’s remedy and Bombardier’s obligation and liability under this Article are
conditional upon (i) Buyer giving Bombardier written notice within ten (10) days
after Buyer receives notice of a suit or action against Buyer alleging
infringement or within twenty (20) days after Buyer receives any other written
claim of infringement (ii) Buyer uses reasonable efforts in full cooperation
with Bombardier to reduce or mitigate any such expenses, damages, costs or
royalties involved, and (iii) Buyer furnishes promptly to Bombardier all data,
papers and records in its possession or control necessary or useful to resist
and defend against such claim or suit.  Bombardier may at its option conduct
negotiations with any party claiming infringement and may intervene in any suit
or action.  Whether or not Bombardier intervenes, Bombardier shall be entitled
at any stage of the proceedings to assume or control the defence of any
claim.  Buyer’s remedy and Bombardier’s obligation and liability are further
conditional upon Bombardier’s prior approval of Buyer’s payment or assumption of
any liabilities, expenses, damages, royalties or costs for which Bombardier may
be held liable or responsible.



16.4
The indemnity, obligations and liabilities of Bombardier and remedies of Buyer
set out in this article are exclusive and accepted by Buyer to be in lieu of and
in substitution for, and Buyer hereby waives, releases and renounces, all other
indemnities, obligations and liabilities of Bombardier and of its affiliates and
all other rights, remedies and claims, including claims for damages, direct,
indirect, incidental, consequential, or punitive of Buyer against Bombardier and
its affiliates express or implied, arising by law or otherwise, with respect to
any actual or alleged Intellectual Property infringement of any kind by the
aircraft or any installed system, accessory, equipment or part.

 


ARTICLE 17 - LIMITATION OF LIABILITY; DISCLAIMER AND RELEASE; INDEMNIFICATION


17.1
IN NO EVENT WILL BOMBARDIER OR ANY OF ITS AFFILIATES HAVE ANY OBLIGATION OR
LIABILITY (AT LAW OR IN EQUITY), WHETHER ARISING IN CONTRACT, WARRANTY
(INCLUDING ANY WARRANTY OF MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE),
IN TORT (INCLUDING THE ACTIVE, PASSIVE OR IMPUTED NEGLIGENCE OR STRICT PRODUCTS
LIABILITY, OR OTHERWISE) FOR LOSS OF USE, REVENUE OR PROFIT OR FOR ANY OTHER
INDIRECT, INCIDENTAL, CONSEQUENTIAL OR PUNITIVE DAMAGES OF ANY KIND OR NATURE
WHATSOEVER.



17.2
THE WARRANTIES, OBLIGATIONS AND LIABILITIES OF BOMBARDIER AND THE REMEDIES OF
BUYER EXPRESSLY PROVIDED IN THIS AGREEMENT, THE BILL OF SALE, ANNEX A AND ANNEX
B EXCLUSIVELY SET FORTH BOMBARDIER’S OBLIGATIONS WITH RESPECT TO ANY
NON-CONFORMANCE OF THE AIRCRAFT WITH THE SPECIFICATION OR ANY DEFECT IN THE
AIRCRAFT, AND ARE ACCEPTED BY BUYER TO BE ITS EXCLUSIVE REMEDY AND BOMBARDIER
EXPRESSLY DISCLAIMS AND BUYER HEREBY WAIVES, RELEASES AND RENOUNCES ALL OTHER
REMEDIES, WARRANTIES, GUARANTEES, OBLIGATIONS, REPRESENTATIONS OR LIABILITIES,
EXPRESS OR IMPLIED, OF BOMBARDIER AND ITS AFFILIATES WITH RESPECT TO EACH
AIRCRAFT OR PART THEREOF, PRODUCT, DOCUMENT OR SERVICE DELIVERED OR PROVIDED
UNDER THIS AGREEMENT, ARISING IN FACT, IN LAW, IN CONTRACT, IN TORT, OR
OTHERWISE, INCLUDING:



 
A.
ANY IMPLIED WARRANTY OR CONDITION OF MERCHANTABILITY OR FITNESS FOR A PARTICULAR
PURPOSE;



 
B.
ANY IMPLIED WARRANTY OR CONDITION ARISING FROM COURSE OF PERFORMANCE, COURSE OF
DEALING OR USAGE OF TRADE;



 
C.
ANY OBLIGATION, LIABILITY, RIGHT, CLAIM OR REMEDY IN TORT, WHETHER OR NOT
ARISING FROM THE ACTIVE, PASSIVE OR IMPUTED NEGLIGENCE OR STRICT PRODUCTS
LIABILITY OF BOMBARDIER OR ITS AFFILIATES; AND



 
D.
ANY OBLIGATION, LIABILITY OR RESPONSIBILITY FOR LOSS OF OR DAMAGE TO ANY
AIRCRAFT SUBJECT TO THIS AGREEMENT.



17.3
BUYER (FOR ITSELF AND ON BEHALF OF ITS SUCCESSORS AND ASSIGNS) AGREES TO DEFEND,
INDEMNIFY AND HOLD HARMLESS BOMBARDIER, ITS AFFILIATES AND THEIR RESPECTIVE
OFFICERS, DIRECTORS, AGENTS, EMPLOYEES AND CONTRACTORS, AND EACH OF THEM, FOR
ALL CLAIMS FOR LOSS OF OR DAMAGE TO PROPERTY, INCLUDING THE AIRCRAFT, OR FOR
INJURIES TO OR DEATH OF ANY AND ALL PERSONS RESULTING, DIRECTLY OR INDIRECTLY,
FROM THE USE OR OPERATION OF THE AIRCRAFT AFTER ACCEPTANCE AND DELIVERY OF THE
AIRCRAFT TO BUYER, HOWEVER ARISING (WHETHER IN CONTRACT, TORT, STRICT LIABILITY
OR OTHERWISE) AND WHETHER OR NOT ATTRIBUTABLE TO ANY ACT OR OMISSION OF
BOMBARDIER OR ITS AFFILIATES OR THEIR RESPECTIVE OFFICERS, DIRECTORS, AGENTS,
EMPLOYEES AND CONTRACTORS. THE ABOVE AGREEMENT TO DEFEND INDEMNIFY AND HOLD
HARMLESS DOES NOT APPLY TO LIABILITY TO THIRD PARTIES FOR DEATH OR INJURY
ARISING OUT OF AN ACCIDENT TO THE EXTENT CAUSED BY (1) [***].



ARTICLE 18 - ASSIGNMENT


18.1
Except as provided in Sections 18.2 and 18.3, Buyer shall not assign, sell,
transfer, charge or dispose of (in whole or in part) any of its rights or
obligations hereunder without Bombardier’s prior written consent, and without
such consent any purported assignment, sale, transfer, charge or disposition
shall be void and of no effect.  In the event of an assignment, sale, transfer,
charge or disposition with Bombardier’s consent, Buyer shall remain jointly and
severally liable with any assignee for the performance of all and any of Buyer’s
obligations under this Agreement and Bombardier reserves the right as a
condition of its consent to amend one or more of the terms and conditions of
this Agreement.



18.2
Either party may assign, sell, transfer or dispose of (in whole or in part) any
of its rights and obligations hereunder to a wholly owned Subsidiary provided
that there is no increase to the liability and/or responsibility of the
non-assigning party and that the assigning party remains jointly and severally
liable with any assignee for the performance of its obligations under this
Agreement.



18.3
After transfer of title of the Aircraft, Buyer may assign, its rights and
corresponding obligations under the Agreement to a third party purchaser of the
Aircraft, provided said third party agrees in writing to be bound by all the
terms and conditions of this Agreement.



18.4
Bombardier may assign any of its rights to receive money hereunder without the
prior consent of Buyer.



ARTICLE 19 - SUCCESSORS


19.1
This Agreement shall inure to the benefit of and be binding upon each of
Bombardier and Buyer and their respective successors and permitted assigns.



ARTICLE 20 - APPLICABLE LAWS


20.1
This Agreement shall be governed and construed in accordance with the laws of
the [***] without regard to any conflicts of laws principles which might result
in the application of the laws of any other jurisdictionand the parties have
agreed that the application of the United Nations Convention on Contracts for
the International Sale of Goods is hereby excluded.



20.2
Bombardier’s obligations under this Agreement shall be subject to and apply only
to the extent permitted by applicable laws, regulations, directives and/or
orders regarding export controls, including those of the United States.



ARTICLE 21 - CONFIDENTIAL NATURE OF AGREEMENT


21.1
This Agreement and its terms are is confidential between the parties and shall
not, without the prior written consent of the other party, be disclosed by
either party (or its directors, officers, employees or agents) in whole or in
part to any other person or body except as may be necessary for either party to
carry out its obligations under this Agreement or as required by applicable
laws, regulations and government orders.



21.2
Except as may be reasonably required for the normal operation, maintenance,
overhaul and repair of the Aircraft, Buyer shall hold confidential all technical
data and information supplied by or on behalf of Bombardier. Buyer shall not
reproduce any technical data or information or divulge the same to any third
party without the prior written consent of Bombardier.



21.3
Either party may announce the signing of this Agreement by means of a notice to
the press provided that the content and date of the notice has been agreed to by
the other party.



21.4
This Article 21 shall survive any termination of this Agreement.



ARTICLE 22 - AGREEMENT


22.1
This Agreement constitutes the entire Agreement between Bombardier and Buyer and
supersedes and cancels all prior agreements, negotiations, drafts,
representations and communications, whether oral or written, between Bombardier
and Buyer or their respective agents, with respect to or in connection with the
subject matter of this Agreement.



22.2
No agreement or understanding varying or supplementing the terms and conditions
hereof shall be binding on either Bombardier or Buyer unless an amendment to
this Agreement is issued and duly signed by their respective authorized
representatives pursuant to the provisions of this Article.



22.3
In the event of any inconsistencies between this Agreement and any of the
Schedules and Annexes or other documents referred to herein, the provisions of
this Agreement shall prevail.



22.4
If any of the provisions of this Agreement are for any reason declared by
judgment of a court of competent jurisdiction to be unenforceable or
ineffective, those provisions shall be deemed severable from the other
provisions of this Agreement and the remainder of this Agreement shall remain in
full force and effect.



22.5
THE BENEFIT OF THE WAIVER, RELEASE, RENUNCIATION AND EXCLUSION OF LIABILITY IN
EACH OF ARTICLES 12, 13 AND 17 AND SECTIONS 8.9, 11.3 AND 16.4, ANNEX A SECTION
2.9.4.5 AND ANNEX B SECTION 5.1 EXTENDS ALSO TO THE OTHER DIVISIONS, OTHER
SUBSIDIARIES, AND OTHER AFFILIATES OF BOMBARDIER INC. (COLLECTIVELY THE
“BOMBARDIER GROUP”) AND TO THE OFFICERS, DIRECTORS, EMPLOYEES AND
REPRESENTATIVES OF THE BOMBARDIER GROUP, ON WHOSE BEHALF AND FOR WHOSE BENEFIT
BOMBARDIER IS, FOR PURPOSES OF THIS SECTION 22.5, ACTING AS AGENT AND TRUSTEE.



22.6
Bombardier and Buyer confirm to each other they have each obtained the required
authorizations and fulfilled any applicable conditions to enable each of them to
enter into this Agreement.



22.7
Buyer and Bombardier agree that this Agreement has been the subject of
discussion and negotiation and is fully understood by the parties hereto and
that the price of the Aircraft and the other mutual agreements of the parties
set forth herein were arrived at in consideration of the provisions contained
herein including in Sections 11.3, 13.2, 13.3, 14.3 and 16.4 and Article 17.


--------------------------------------------------------------------------------





 
IN WITNESS WHEREOF this Agreement was signed on the date written hereof:



PINNACLE AIRLINES CORP.
BOMBARDIER INC., represented by

 
 
         Bombardier Aerospace

 
 
         Regional Aircraft

 
/s/ Philip Trenary
Per: Philip Trenary
Title:President & Chief Executive Officer

 

/s/[***]
Per: [***]
Title:Vice President, Contracts

   


/s/ [***]Per: [***]
Title:Manager, Contracts






--------------------------------------------------------------------------------



 
APPENDIX I



ECONOMIC ADJUSTMENT FORMULA


1.
Pursuant to the provision of Article 4 of the Agreement, economic adjustment
will be calculated using the following Economic Adjustment Formula:



 
[***]







--------------------------------------------------------------------------------





 
APPENDIX II



DELIVERY SCHEDULE






Aircraft
Scheduled Delivery Month
First Aircraft
Second Aircraft
Third Aircraft
Fourth Aircraft
Fifth Aircraft
Sixth Aircraft
Seventh Aircraft
Eighth Aircraft
Ninth Aircraft
Tenth Aircraft
Eleventh Aircraft
Twelfth Aircraft
Thirteenth Aircraft
Fourteenth Aircraft
Fifteenth Aircraft
Sixteenth Aircraft
Seventeenth Aircraft
Eighteenth Aircraft
Nineteenth Aircraft
Twentieth Aircraft
Twenty-first Aircraft
Twenty-second Aircraft
Twenty-third Aircraft
Twenty-fourth Aircraft
Twenty-fifth Aircraft
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]





--------------------------------------------------------------------------------



 
APPENDIX III



APPENDIX III TYPE SPECIFICATION




DETAIL SPECIFICATION



Number DS8-400,

Revision 2 Amendment 1,

 dated October 30, 2006





--------------------------------------------------------------------------------





APPENDIX IV



APPENDIX IV BUYER SELECTED OPTIONAL FEATURES
[***]


Q400 LOPA for Pinnacle/Continental – 74 Passengers


[***]










--------------------------------------------------------------------------------



 
APPENDIX V



BUYER INFORMATION/DUE DATES


BUYER INFORMATION
DUE DATES
Customized Paint Scheme.
 Within [***] days of signing this Agreement.
In the case of Multiple Paint Schemes, within [***] months prior to delivery of
each Aircraft.
   
Interior Décor – Standard Materials and Combinations.
Within thirty [***]  days of signing this Agreement.
Interior Décor – Standard Materials, Custom Combinations.
[***] months prior to delivery of the frst applicable Aircraft.
Interior Décor –Custom Materials, Custom Combinations.
[***] months prior to delivery of the first applicable Aircraft.
   
Placards, Markings, Labels and Translations.
Within [***] days of signing this Agreement.
   
Emergency Equipment – Standard Selection/Locations.
Within [***] days of signing this Agreement.
Emergency Equipment –Custom Selection/Locations.
[***] months prior to delivery of the first applicable Aircraft.
   
Aircraft Registration Number(s).
[***] months prior to delivery of each Aircraft.
   
Mode S Transponder Octal Code(s), as applicable.
[***] months prior to delivery of each Aircraft.
   
SELCAL Code(s), as applicable.
[***] months prior to delivery of each Aircraft.
   
GPWS Audio Call-out (Mode 6) Codes, as applicable.
[***] months prior to delivery of each Aircraft.





--------------------------------------------------------------------------------



FORM “A” TO APPENDIX V


FORM “A” TO APPENDIX V BUYER’S CUSTOMIZED PAINT SCHEME










                                             [Buyer’s name] hereby approves the
attached Customized Paint Scheme.




 
Dated this ___ day of ______________ 200X.











 
by: _________________________________

 
Name:

 
Title:





 
Copy to: Contracts





--------------------------------------------------------------------------------



FORM “B” TO APPENDIX V





FORM “B” TO APPENDIX V BUYER’S INTERIOR DÉCOR AND EMERGENCY EQUIPMENT LIST




                                                                  [Buyer’s
name]hereby approves the attached Interior Décor as submitted by Buyer on, 200X
and confirmed by Bombardier Aerospace on, 200X and hereby approves the attached
Emergency Equipment List and Locations.




 
Dated this ___ day of ______________ 200X





 
by: _________________________________

 
Name:

 
Title:





 
Copy to: Contracts





--------------------------------------------------------------------------------



FORM “C” TO APPENDIX V





FORM “C” TO APPENDIX V BUYER’S PLACARDS, LABELS & MARKINGS




                                                                   [Buyer’s
name]hereby approves the attached Placards, Markings, and Labels as submitted by
Buyer on, 200X and confirmed by Bombardier Aerospace on, 200X.




 
Dated this ___ day of ______________ 200X.



 
by: _________________________________

 
Name:

 
Title:





 
Copy to: Contracts







--------------------------------------------------------------------------------



SCHEDULE I





SCHEDULE I - CERTIFICATE OF ACCEPTANCE








The undersigned hereby acknowledges on behalf of Buyer acceptance of the
Aircraft bearing manufacturer's serial number __________ fitted with two engines
MODEL________ bearing serial numbers ____________ and _______________ as being
in accordance with the terms and conditions of this Agreement signed on the
_______day of _________ between Bombardier Inc. and Buyer.




Place:                                                           
Date:                                                     


Signed for and on behalf of Buyer name






By:                                                                
 
Title: Attorney in Fact





--------------------------------------------------------------------------------



SCHEDULE II



SCHEDULE II - BILL OF SALE


FOR VALUABLE CONSIDERATION, BOMBARDIER INC. AS REPRESENTED BY BOMBARDIER
AEROSPACE REGIONAL AIRCRAFT (“BOMBARDIER”), OWNER OF THE FULL LEGAL AND
BENEFICIAL TITLE OF THE AIRCRAFT DESCRIBED AS FOLLOWS:


ONE  BOMBARDIER Q400 SERIES AIRCRAFT MODEL  AIRCRAFT BEARING:


MANUFACTURER’S SERIAL
NO.:                                                                                                                                
_________________________, WITH:


PWC-123 ENGINES SERIAL
NOS.:                                                                                                                                
AND


DOES THIS           DAY OF               200X      HEREBY SELL, GRANT, TRANSFER
AND DELIVER ALL RIGHT, TITLE AND INTEREST IN AND TO SUCH AIRCRAFT
UNTO:  PINNACLE AIRLINES CORP. (“BUYER”).


BOMBARDIER HEREBY REPRESENTS AND WARRANTS TO BUYER THAT:


(I)                                  BOMBARDIER HAS GOOD AND MARKETABLE TITLE TO
THE AIRCRAFT AND THE GOOD AND LAWFUL RIGHT TO THE AIRCRAFT AND THE GOOD AND
LAWFUL RIGHT TO SELL THE SAME TO BUYER; AND


(II)                                  GOOD AND MARKETABLE TITLE TO THE AIRCRAFT
IS HEREBY DULY VESTED IN PINNACLE AIRLINES CORP. FREE AND CLEAR OF ALL CLAIMS,
LIENS, ENCUMBRANCES AND RIGHTS OF OTHERS OF ANY NATURE. BOMBARDIER HEREBY
COVENANTS AND AGREES TO DEFEND SUCH TITLE FOREVER AGAINST ALL CLAIMS AND DEMANDS
WHATSOEVER.


BY VIRTUE OF THE EXECUTION OF THIS BILL OF SALE, BOMBARDIER HEREBY DIVESTS
ITSELF OF ALL ITS RIGHT, TITLE AND INTEREST OF ANY KIND IN THE AIRCRAFT, IN
FAVOUR OF BUYER.


BUYER:


PLACE:                                            TIME:


For and on behalf of


BOMBARDIER INC.
Bombardier Aerospace
Regional Aircraft


Per:


Title:








--------------------------------------------------------------------------------



SCHEDULE III





SCHEDULE III - CERTIFICATE OF RECEIPT OF AIRCRAFT










The undersigned hereby acknoledges to have received from Bombardier Inc., in
___"city"____, _____"Province"____,  _______"Country" ________, on the
__________ day of ________, at the hour of _____________ o'clock, one (1)
Bombardier Q400 aircraft model  _________, bearing manufacturer's serial number,
_______, including with the aircraft the two engines model ___________ bearing
manufacturer's serial numbers __________ & ___________.






Place: ____________________      Date: ______________




Signed for and on behalf of Buyer name








By:______________________________


Title: Attorney in Fact




--------------------------------------------------------------------------------



SCHEDULE IV








SCHEDULE IV - CHANGE ORDER
 
(PRO FORMA)


--------------------------------------------------------------------------------



CONTRACT CHANGE ORDER


 
PURCHASER:



PURCHASE AGREEMENT NO.:
AIRCRAFT TYPE:



C.C.O. NO.:
DATED:



PAGE __ of __



 
REASON FOR CHANGE:



 
____________________________________________________________________



 
DESCRIPTION OF CHANGE:













ALL OTHER TERMS AND CONDITIONS OF THE AGREEMENT WILL REMAIN UNCHANGED


For administrative purposes only, a consolidation of the amendments contained in
this CCO is attached.  In the event of inconsistencies between the consolidation
and this CCO, this CCO shall prevail.
 
____________________________________________________________________



FOR AND ON BEHALF OF:
FOR AND ON BEHALF OF:



 
Bombardier Aerospace Regional Aircraft _______________________________



Signed:_______________________
Signed:__________________________



Date:_________________________
Date:____________________________













--------------------------------------------------------------------------------





--------------------------------------------------------------------------------





February 17, 2007





Mr. Philip Trenary
President & Chief Executive Officer
Pinnacle Airlines Corp.
1689 Nonconnah Blvd., Suite 111
Memphis, Tennessee
38132




Gentlemen:



Subject:  Letter Agreement No. 01 – Credit Memo


Letter Agreement No. 01 (the “Letter Agreement”) to Purchase Agreement No.
PA-0604 (the “Agreement”) between Bombardier Inc., represented by Bombardier
Aerospace, Regional Aircraft (“Bombardier”) and Pinnacle Airlines Corp.
(“Buyer”) relating to the purchase of twenty-five (25) Bombardier Q400 Series
Aircraft.


This Letter Agreement, when accepted by and agreed to by Buyer contemporaneously
with the execution of the Agreement, will evidence our further agreement with
respect to the matters set forth below.


All terms used herein and in the Agreement and not defined herein shall have the
same meaning as in the Agreement.


1.0
In consideration of Buyer having entered into the Agreement, Bombardier shall
issue to Buyer, at the time of delivery of each Aircraft, a credit memorandum in
the amount of amount of [***]



2.0
[***]

3.0
[***]
4.0  Buyer may use the credit memorandum provided hereunder to pay the balance
of the payment due for the Aircraft at the time of delivery or such credit
memorandum may be used to purchase goods and services directly from Bombardier
such as spare parts; flight crew training (including pilot, flight attendant,
flight dispatcher); maintenance and ground personnel training; onsite technical
assistance (including field service, technicians, instructor pilots) and
technical manuals.

        

5.0
Except as may be otherwise agreed in Article 18 of the Agreement, the provisions
of this Letter Agreement are personal to Buyer and shall not be assigned or
otherwise disposed of by Buyer without the prior written consent of Bombardier,
which consent shall not be unreasonably withheld.



6.0
This Letter Agreement constitutes an integral part of the Agreement and is
subject to the terms and conditions contained therein.



7.0
Should there be any inconsistency between this Letter Agreement and the
Agreement with respect to the subject matter covered by the terms hereof, then
this Letter Agreement shall prevail.



8.0
In the event of termination of the Agreement, this Letter Agreement shall become
automatically null and void with respect to all undelivered Aircraft.



 
[Remainder of page intentionally left blank]


--------------------------------------------------------------------------------



Yours very truly,
Bombardier Inc.






        Acknowledged and Accepted




BOMBARDIER
INC.                                                                                     
For and on behalf of
Bombardier
Aerospace                                                                                     
Pinnacle Airlines Corp.
Regional Aircraft


/s/
[***]                                                                                                 /s/
Philip H. Trenary
Name:
[***]                                                                                      
              Per: Philip Trenary
Title: Vice President,
Contracts                                                                                                
Title: President & Chief Executive Officer




/s/ [***]
Name:  [***]
Title:   Manager, Contracts


--------------------------------------------------------------------------------





February 17, 2007





Mr. Philip Trenary
President & Chief Executive Officer
Pinnacle Airlines Corp.
1689 Nonconnah Blvd., Suite 111
Memphis, TN
38132




Gentlemen:



Subject:  Letter Agreement No. 02 – Option Aircraft


Letter Agreement No. 02 (the “Letter Agreement”) to Purchase Agreement No.
PA-0604 (the “Agreement”) between Bombardier Inc., represented by Bombardier
Aerospace, Regional Aircraft (“Bombardier”) and Pinnacle Airlines Corp.
(“Buyer”) relating to the purchase of twenty-five (25) Bombardier Q400 Series
Aircraft.
 
In consideration of Buyer having entered into the Agreement, Bombardier agrees
to reserve an additional five (5) Q400 Series aircraft (the "Option Aircraft")
for the benefit of Buyer under the following general conditions:


1.0            The Option Aircraft will be as described in Article 2 of the
Agreement.


2.0  
The basic price for each of the Option Aircraft shall be the Base Price set
forth in Article 4.2 of the Agreement, [***] to reflect product improvements in
the Bombardier Q400 Series aircraft, as applicable. The Option Aircraft will be
offered for acceptance to Buyer Ex Works Bombardier's offices or premises in
Downsview, Ontario.



3.0  
[***]



4.0
Buyer shall exercise its right to purchase the Option Aircraft by providing to
Bombardier irrevocable written notice of its intention to do so no later than
the first day of the fifteenth month prior to the Scheduled Delivery Month of
the applicable Option Aircraft.



5.0
Bombardier acknowledges that Buyer has made a deposit of [***] per Option
Aircraft (the "Option Deposit").  [***]



6.0
Buyer shall make payment or cause payment to be made for each Option Aircraft
[***] as follows:



(a)  
[***] of the Option Aircraft Purchase Price [***] of the Option Aircraft (less
the deposit for such Option Aircraft received by Bombardier from the executed
proposal No. 1409R2 dated February 1, 2007);



(b)  
[***] of the Option Aircraft Purchase Price [***] months prior to its Scheduled
Delivery Month of each Option Aircraft;



 
(c)
[***] of the Option Aircraft Purchase Price [***] months prior to its Scheduled
Delivery Month of each Option Aircraft; and



 
(d)
the balance of the net Option Aircraft Purchase Price, less the Option Deposit,
on or before the date of delivery of such Option Aircraft.



7.0
Scheduled Delivery Months of the Option Aircraft are as follows:



Scheduled Delivery Month



First Option Aircraft
[***]
 
 
 
 

 Second Option Aircraft [***]
Third Option Aircraft
[***]

Fourth Option Aircraft [***]
Fifth Option Aircraft
[***]



From the date of execution of the Agreement until the first day of the fifteenth
month prior to the Scheduled Delivery Month of each Option Aircraft, [***]



8.0
Buyer's failure to exercise its rights with respect to any Option Aircraft shall
result in the cancellation of Buyer’s right to such Option Aircraft.



9.0
Upon exercise of Buyer's right to purchase the Option Aircraft by execution of
this Letter Agreement, the parties shall consider all definitions, terms and
conditions of the Agreement as applicable, unless expressly noted otherwise.



10.0
Except as may be otherwise agreed in Article 18 of the Agreement, the provisions
of this Letter Agreement are personal to Buyer and shall not be assigned or
otherwise disposed of by Buyer without the prior written consent of Bombardier,
which consent shall not be unreasonably withheld.



11.0
This Letter Agreement constitutes an integral part of the Agreement and is
subject to the terms and conditions contained therein.



12.0
Should there be any inconsistency between this Letter Agreement and the
Agreement with respect to the subject matter covered by the terms hereof, then
this Letter Agreement shall prevail.



13.0
In the event of the termination of the Agreement, this Letter Agreement shall
become automatically null and void with respect to all undelivered Aircraft.





Yours very truly,
Bombardier Inc.




Acknowledged and Accepted




BOMBARDIER
INC.                                                                                     
For and on behalf of
Bombardier
Aerospace                                                                                     
Pinnacle Airlines Corp.
Regional Aircraft


/s/
[***]                                                                                             /s/
Philip Trenary
Name:
[***]                                                                                                  Per:
Philip Trenary
Title: Vice President,
Contracts                                                                                                
Title: President & Chief Executive Officer




/s/ [***]
Name: [***]
Title:   Manager, Contracts




--------------------------------------------------------------------------------





February 17, 2007





Mr. Philip Trenary
President & Chief Executive Officer
Pinnacle Airlines Corp.
1689 Nonconnah Blvd., Suite 111
Memphis, TN
38132




Gentlemen:



Subject:  Letter Agreement No. 03 – [***]


Letter Agreement No. 03 (the “Letter Agreement”) to Purchase Agreement No.
PA-0604 (the “Agreement”) between Bombardier Inc., represented by Bombardier
Aerospace, Regional Aircraft (“Bombardier”) and Pinnacle Airlines Corp.
(“Buyer”) relating to the purchase of twenty-five (25) Bombardier Q400 Series
Aircraft.




[***]

1.0            [***]


2.0
[***]

3.0
[***]

4.0
[***]

5.0
[***]



6.0
[***]

(c)  
[***];



(d)  
[***];



(e)  
[***]





(f)  
[***].



7.0
[***]

 
[***]

8.0
[***]



9.0
[***]



10.0
Except as may be otherwise agreed in Article 18 of the Agreement, the provisions
of this Letter Agreement are personal to Buyer and shall not be assigned or
otherwise disposed of by Buyer without the prior written consent of Bombardier,
which consent shall not be unreasonably withheld.



11.0
This Letter Agreement constitutes an integral part of the Agreement and is
subject to the terms and conditions contained therein.



12.0
Should there be any inconsistency between this Letter Agreement and the
Agreement with respect to the subject matter covered by the terms hereof, then
this Letter Agreement shall prevail.



13.0
In the event of the termination of the Agreement, this Letter Agreement shall
become automatically null and void with respect to all undelivered Aircraft.



 
[Remainder of page intentionally left blank]


--------------------------------------------------------------------------------





 
Yours very truly,

 
BOMBARDIER AEROSPACE









Yours very truly,
Bombardier Inc.






Acknowledged and Accepted




BOMBARDIER
INC.                                                                                     
For and on behalf of
Bombardier
Aerospace                                                                                     
Pinnacle Airlines Corp.
Regional Aircraft


/s/
[***]                                                                               
/s/ Philip Trenary
Name:
[***]                                                                              
Per: Philip Trenary
Title: Vice President,
Contracts                                                                                                
Title: President & Chief Executive Officer




/s/ [***]
Name:  [***]
Title:   Manager, Contracts




--------------------------------------------------------------------------------





February 17, 2007





Mr. Philip Trenary
President & Chief Executive Officer
Pinnacle Airlines Corp.
1689 Nonconnah Blvd., Suite 111
Memphis, Tennessee
38132




Gentlemen:



Subject:  Letter Agreement No. 04 – [***]Deposits [***]
Letter Agreement No. 04 (the “Letter Agreement”) to Purchase Agreement No.
PA-0604 (the “Agreement”) between Bombardier Inc., represented by Bombardier
Aerospace, Regional Aircraft (“Bombardier”) and Pinnacle Airlines Corp.
(“Buyer”) relating to the purchase of twenty-five (25) Bombardier Q400 Series
Aircraft.




This Letter Agreement when accepted and agreed to by Buyer contemporaneously
with the execution of the Agreement, will evidence our further agreement with
respect to the matters set forth below.


All terms used herein and in the Agreement and not defined herein, shall have
the same meanings as in the Agreement.


1.0
Deposits



1.1
Notwithstanding Article 5.0 of the Agreement with respect to the Deposits for
the Sixteenth through to the Twenty-Fifth Aircraft, Buyer shall pay:



 
(a)
[***] of the Aircraft Purchase Price [***] of the Agreement (less the deposit
for such Aircraft received by Bombardier from the executed proposal No. 1409R2
dated February 1, 2007);



 
(b)
[***] of the Aircraft Purchase Price [***] months prior to the Scheduled
Delivery Month of the applicable Aircraft;



 
(c)
[***] of the Aircraft Purchase Price [***] months prior to the Scheduled
Delivery Month of the applicable Aircraft; and



 
(d)
[***]of the Aircraft Purchase Price [***] months prior to the Scheduled Delivery
Month of the applicable Aircraft.



2.0
[***]



3.0
Except as may be otherwise agreed in Article 18 of the Agreement, the provisions
of this Letter Agreement are personal to Buyer and shall not be assigned or
otherwise disposed of by Buyer without the prior written consent of Bombardier,
which consent shall not be unreasonably withheld.



4.0
This Letter Agreement constitutes an integral part of the Agreement and is
subject to the terms and conditions contained therein.



5.0
Should there be any inconsistency between this Letter Agreement and the
Agreement with respect to the subject matter covered by the terms hereof, then
this Letter Agreement shall prevail.



6.0
In the event of the termination of the Agreement, this Letter Agreement shall
become automatically null and void with respect to all undelivered Aircraft





--------------------------------------------------------------------------------







Yours very truly,
Bombardier Inc.






Acknowledged and Accepted




BOMBARDIER
INC.                                                                                     
For and on behalf of
Bombardier
Aerospace                                                                                     
Pinnacle Airlines Corp.
Regional Aircraft




/s/
[***]                                                                                /s/
Philip Trenary
Name:
[***]                                                                                    
Per: Philip Trenary
Title: Vice President,
Contracts                                                                                                
Title: President & Chief Executive Officer




/s/ [***]
Name:  [***]
Title:   Manager, Contracts




--------------------------------------------------------------------------------





February 17, 2007





Mr. Philip Trenary
President & Chief Executive Officer
Pinnacle Airlines Corp.
1689 Nonconnah Blvd., Suite 111
Memphis, Tennessee
38132




Gentlemen:



Subject:  Letter Agreement No. 05 – [***]


Letter Agreement No. 05 (the “Letter Agreement”) to Purchase Agreement No.
PA-0604 (the “Agreement”) between Bombardier Inc., represented by Bombardier
Aerospace, Regional Aircraft (“Bombardier”) and Pinnacle Airlines Corp.
(“Buyer”) relating to the purchase of twenty-five (25) Bombardier Q400 Series
Aircraft.




This Letter Agreement when accepted and agreed to by Buyer contemporaneously
with the execution of the Agreement, will evidence our further agreement with
respect to the matters set forth below.


All terms used herein and in the Agreement and not defined herein, shall have
the same meanings as in the Agreement.


1.0
[***]

2.0            [***]
3.0            [***]
4.0
Except as may be otherwise agreed in Article 18 of the Agreement, the provisions
of this Letter Agreement are personal to Buyer and shall not be assigned or
otherwise disposed of by Buyer without the prior written consent of Bombardier,
which consent shall not be unreasonably withheld.



5.0
This Letter Agreement constitutes an integral part of the Agreement and is
subject to the terms and conditions contained therein.



6.0
Should there be any inconsistency between this Letter Agreement and the
Agreement with respect to the subject matter covered by the terms hereof, then
this Letter Agreement shall prevail.



7.0
In the event of the termination of the Agreement, this Letter Agreement shall
become automatically null and void with respect to all undelivered Aircraft.









Yours very truly,
Bombardier Inc.




Acknowledged and Accepted




BOMBARDIER
INC.                                                                                     
For and on behalf of
Bombardier
Aerospace                                                                                     
Pinnacle Airlines Corp.
Regional Aircraft




/s/ [***]                                                                 /s/
Philip Trenary
Name: [***]                                                                 Per:
Philip Trenary
Title: Vice President,
Contracts                                                                                                
Title: President & Chief Executive Officer




/s/ [***]
Name:  [***]
Title:   Manager, Contracts




--------------------------------------------------------------------------------





February 17, 2007





Mr. Philip Trenary
President & Chief Executive Officer
Pinnacle Airlines Corp.
1689 Nonconnah Blvd., Suite 111
Memphis, Tennessee
38132




Gentlemen:



Subject:  Letter Agreement No. 06 – Spectrum Seats


Letter Agreement No. 06 (the “Letter Agreement”) to Purchase Agreement No.
PA-0604 (the “Agreement”) between Bombardier Inc., represented by Bombardier
Aerospace, Regional Aircraft (“Bombardier”) and Pinnacle Airlines Corp.
(“Buyer”) relating to the purchase of twenty-five (25) Bombardier Q400 Series
Aircraft.




This Letter Agreement when accepted and agreed to by Buyer contemporaneously
with the execution of the Agreement, will evidence our further agreement with
respect to the matters set forth below.


All terms used herein and in the Agreement and not defined herein, shall have
the same meanings as in the Agreement.


1.0
The Aircraft is currently configured with BE Aerospace Model 925 seats. Buyer
has indicated that it desires BE Spectrum Seats on the Aircraft.



2.0
Upon completion of the certification of the BE Spectrum Seats on the Aircraft,
Bombardier will confirm availability and pricing of the BE Spectrum Seats and
issue a contract change order to effect the following changes to the Agreement:



Remove:
825SO90149                                            Passenger Seats - Recline
Feature                                                                                     
[***]


 
Additions:

825SO90500-74                                            Passenger Seats –
Economy Class “BE Spectrum, incl. IAT & Recline as applicable*”= [***] Jan 07 US
 
*Includes Front Row IAT.


--------------------------------------------------------------------------------



3.0
[***] .





4.0
Except as may be otherwise agreed in Article 18 of the Agreement, the provisions
of this Letter Agreement are personal to Buyer and shall not be assigned or
otherwise disposed of by Buyer without the prior written consent of Bombardier,
which consent shall not be unreasonably withheld.



5.0
This Letter Agreement constitutes an integral part of the Agreement and is
subject to the terms and conditions contained therein.



6.0
Should there be any inconsistency between this Letter Agreement and the
Agreement with respect to the subject matter covered by the terms hereof, then
this Letter Agreement shall prevail.



7.0
In the event of the termination of the Agreement, this Letter Agreement shall
become automatically null and void with respect to all undelivered Aircraft.







Yours very truly,
Bombardier Inc.






Acknowledged and Accepted




BOMBARDIER
INC.                                                                                     
For and on behalf of
Bombardier
Aerospace                                                                                     
Pinnacle Airlines Corp.
Regional Aircraft


/s/
[***]                                                                                             /s/
Philip Trenary
Name:
[***]                                                                                                 
Per: Philip Trenary
Title: Vice President,
Contracts                                                                                         Title:
President & Chief Executive Officer




/s/ [***]
Name:  [***]
Title:   Manager, Contracts




--------------------------------------------------------------------------------





February 17, 2007





Mr. Philip Trenary
President & Chief Executive Officer
Pinnacle Airlines Corp.
1689 Nonconnah Blvd., Suite 111
Memphis, Tennessee
38132




Gentlemen:



Subject:  Letter Agreement No. 07 – [***]


Letter Agreement No. 07 (the “Letter Agreement”) to Purchase Agreement No.
PA-0604 (the “Agreement”) between Bombardier Inc., represented by Bombardier
Aerospace, Regional Aircraft (“Bombardier”) and Pinnacle Airlines Corp.
(“Buyer”) relating to the purchase of twenty-five (25) Bombardier Q400 Series
Aircraft.




This Letter Agreement when accepted and agreed to by Buyer contemporaneously
with the execution of the Agreement, will evidence our further agreement with
respect to the matters set forth below.


All terms used herein and in the Agreement and not defined herein, shall have
the same meanings as in the Agreement.


1.0
[***]

2.0
[***]



3.0
[***]



4.0
[***]



5.0
[***]



6.0
[***]



7.0
[***]





8.0
[***]



9.0
Duplicate Remedies



 
It is agreed that Bombardier shall not be obligated to provide to Buyer any
remedy under this Letter of Agreement which is a duplicate of any other remedy
which has been provided to Buyer elsewhere under the Agreement.



10.0
Except as may be otherwise agreed in Article 18 of the Agreement, the provisions
of this Letter Agreement are personal to Buyer and shall not be assigned or
otherwise disposed of by Buyer without the prior written consent of Bombardier,
which consent shall not be unreasonably withheld.



11.0
This Letter Agreement constitutes an integral part of the Agreement and is
subject to the terms and conditions contained therein.



12.0
Should there be any inconsistency between this Letter Agreement and the
Agreement with respect to the subject matter covered by the terms hereof, then
this Letter Agreement shall prevail.



13.0
In the event of the termination of the Agreement, this Letter Agreement shall
become automatically null and void with respect to all undelivered
Aircraft.  The terms and conditions of this Letter Agreement will continue to
apply (albeit with [***] to reflect a reduced number of Aircraft or changed
circumstances, as applicable) to the Aircraft delivered prior to the date of
termination.



 
[Remainder of page intentionally left blank]


--------------------------------------------------------------------------------





Yours very truly,
Bombardier Inc.






Acknowledged and Accepted




BOMBARDIER
INC.                                                                                     
For and on behalf of
Bombardier
Aerospace                                                                                     
Pinnacle Airlines Corp.
Regional Aircraft




/s/
[***]                                                                                             /s/
Philip H. Trenary
Name:
[***]                                                                                                      Per:
Philip Trenary
Title: Vice President,
Contracts                                                                                                
Title: President & Chief Executive Officer




/s/ [***]
Name:  [***]
Title:Manager, Contracts


--------------------------------------------------------------------------------





 
APPENDIX A TO LETTER AGREEMENT NO. 07



[***]


--------------------------------------------------------------------------------



APPENDIX A TO LETTER AGREEMENT NO. 07


[***]


--------------------------------------------------------------------------------





February 17, 2007





Mr. Philip Trenary
President & Chief Executive Officer
Pinnacle Airlines Corp.
1689 Nonconnah Blvd., Suite 111
Memphis, Tennessee
38132




Gentlemen:



Subject:  Letter Agreement No. 08 – [***]
Letter Agreement No. 08 (the “Letter Agreement”) to Purchase Agreement No.
PA-0604 (the “Agreement”) between Bombardier Inc., represented by Bombardier
Aerospace, Regional Aircraft (“Bombardier”) and Pinnacle Airlines Corp.
(“Buyer”) relating to the purchase of twenty-five (25) Bombardier Q400 Series
Aircraft.


This Letter Agreement, when accepted by and agreed to by Buyer contemporaneously
with the execution of the Agreement, will evidence our further agreement with
respect to the matters set forth below.


All terms used herein and in the Agreement and not defined herein shall have the
same meaning as in the Agreement.
 
1.0
[***]

2.0
[***]

3.0            [***]
4.0            [***]
5.0            [***]
6.0
[***]

 
7.0
[***]

8.0            [***]
9.0
[***]

10.0
[***]

11.0            [***]


12.0
Duplicate Remedies



 
It is agreed that Bombardier shall not be obligated to provide to Buyer any
remedy under this Letter of Agreement which is a duplicate of any other remedy
which has been provided to Buyer elsewhere under the Agreement.



13.0
Except as may be otherwise agreed in Article 18 of the Agreement, the provisions
of this Letter Agreement are personal to Buyer and shall not be assigned or
otherwise disposed of by Buyer without the prior written consent of Bombardier,
which consent shall not be unreasonably withheld.



14.0
This Letter Agreement constitutes an integral part of the Agreement and is
subject to the terms and conditions contained therein.



15.0
Should there be any inconsistency between this Letter Agreement and the
Agreement with respect to the subject matter covered by the terms hereof, then
this Letter Agreement shall prevail.



16.0
In the event of the termination of the Agreement, this Letter Agreement shall
become automatically null and void with respect to all undelivered
Aircraft.  The terms and conditions of this Letter Agreement will continue to
apply (albeit with [***] to reflect a reduced number of Aircraft or changed
circumstances, as applicable) to the Aircraft delivered prior to the date of
termination.


--------------------------------------------------------------------------------





Yours very truly,
Bombardier Inc.






Acknowledged and Accepted




BOMBARDIER
INC.                                                                                     
For and on behalf of
Bombardier
Aerospace                                                                                     
Pinnacle Airlines Corp.
Regional Aircraft




/s/
[***]                                                                                            
/s/ Philip Trenary
Name:
[***]                                                                                                  Per:
Philip Trenary
Title: Vice President,
Contracts                                                                                                
Title: President & Chief Executive Officer




/s/ [***]
Name:  [***]
Title:   Manager, Contracts




--------------------------------------------------------------------------------





February 17, 2007





Mr. Philip Trenary
President & Chief Executive Officer
Pinnacle Airlines Corp.
1689 Nonconnah Blvd., Suite 111
Memphis, Tennessee
38132




Gentlemen:



Subject:  Letter Agreement No. 09 – [***]
Letter Agreement No. 09 (the “Letter Agreement”) to Purchase Agreement No.
PA-0604 (the “Agreement”) between Bombardier Inc., represented by Bombardier
Aerospace, Regional Aircraft (“Bombardier”) and Pinnacle Airlines Corp.
(“Buyer”) relating to the purchase of twenty-five (25) Bombardier Q400 Series
Aircraft.


This Letter Agreement, when accepted by and agreed to by Buyer contemporaneously
with the execution of the Agreement, will evidence our further agreement with
respect to the matters set forth below.


All terms used herein and in the Agreement and not defined herein shall have the
same meaning as in the Agreement.
 
1.0
This Letter Agreement constitutes an integral part of the Agreement and
evidences our further agreement with the matters set forth below.  All terms
used herein and in the Agreement and not defined herein, shall have the same
meaning as in the Agreement.

2.0            [***]
3.0            [***]
4.0
[***]

5.0
[***]

6.0            [***]
7.0
[***]

8.0
[***]

9.0
[***]

10.0
[***]

11.0
[***]

12.0
[***]



13.0
Duplicate Remedies



 
It is agreed that Bombardier shall not be obligated to provide to Buyer any
remedy under this Letter of Agreement which is a duplicate of any other remedy
which has been provided to Buyer elsewhere under the Agreement.



14.0
Except as may be otherwise agreed in Article 18 of the Agreement, the provisions
of this Letter Agreement are personal to Buyer and shall not be assigned or
otherwise disposed of by Buyer without the prior written consent of Bombardier,
which consent shall not be unreasonably withheld.



15.0
This Letter Agreement constitutes an integral part of the Agreement and is
subject to the terms and conditions contained therein.



16.0
Should there be any inconsistency between this Letter Agreement and the
Agreement with respect to the subject matter covered by the terms hereof, then
this Letter Agreement shall prevail.



17.0
In the event of the termination of the Agreement, this Letter Agreement shall
become automatically null and void with respect to all undelivered
Aircraft.  The terms and conditions of this Letter Agreement will continue to
apply (albeit with [***] to reflect a reduced number of Aircraft or changed
circumstances, as applicable) to the Aircraft delivered prior to the date of
termination.





Yours very truly,
Bombardier Inc.






Acknowledged and Accepted




BOMBARDIER
INC.                                                                                     
For and on behalf of
Bombardier
Aerospace                                                                                     
Pinnacle Airlines Corp.
Regional Aircraft




/s/
[***]                                                                                             /s/
Philip Trenary
Name:
[***]                                                                                                  Per:
Philip Trenary    
Title: Vice President,
Contracts                                                                                                
Title: President & Chief Executive Officer




/s/ [***]
Name:  [***]
Title:   Manager, Contracts




--------------------------------------------------------------------------------







February 17, 2007





Mr. Philip Trenary
President & Chief Executive Officer
Pinnacle Airlines Corp.
1689 Nonconnah Blvd., Suite 111
Memphis, Tennessee
38132




Gentlemen:



Subject:  Letter Agreement No. 11 – [***]


Letter Agreement No. 11 (the “Letter Agreement”) to Purchase Agreement No.
PA-0604 (the “Agreement”) between Bombardier Inc., represented by Bombardier
Aerospace, Regional Aircraft (“Bombardier”) and Pinnacle Airlines Corp.
(“Buyer”) relating to the purchase of twenty-five (25) Bombardier Q400 Series
Aircraft.


This Letter Agreement, when accepted by and agreed to by Buyer contemporaneously
with the execution of the Agreement, will evidence our further agreement with
respect to the matters set forth below.


All terms used herein and in the Agreement and not defined herein shall have the
same meaning as in the Agreement.


1.0
[***]



2.0
[***]



3.0
[***]



4.0
This Letter Agreement constitutes an integral part of the Agreement and is
subject to the terms and conditions contained therein.



5.0
Should there be any inconsistency between this Letter Agreement and the
Agreement with respect to the subject matter covered by the terms hereof, then
this Letter Agreement shall prevail.



 
Yours very truly,
Bombardier Inc.






        Acknowledged and Accepted




BOMBARDIER
INC.                                                                                     
For and on behalf of
Bombardier
Aerospace                                                                                     
Pinnacle Airlines Corp.
Regional Aircraft




/s/
[***]                                                                                      /s/
Philip Trenary
Name:
[***]                                                                                     Per:
Philip Trenary
Title: Vice President,
Contracts                                                                                                
Title: President & Chief Executive Officer




/s/ [***]
Name:  [***]
Title:   Manager, Contracts




--------------------------------------------------------------------------------





February 17, 2007





Mr. Philip Trenary
President & Chief Executive Officer
Pinnacle Airlines Corp.
1689 Nonconnah Blvd., Suite 111
Memphis, Tennessee
38132




Gentlemen:



Subject:  Letter Agreement No. 12 – [***]


Letter Agreement No. 12 (the “Letter Agreement”) to Purchase Agreement No.
PA-0604 (the “Agreement”) between Bombardier Inc., represented by Bombardier
Aerospace, Regional Aircraft (“Bombardier”) and Pinnacle Airlines Corp.
(“Buyer”) relating to the purchase of twenty-five (25) Bombardier Q400 Series
Aircraft.




This Letter Agreement, when accepted by and agreed to by Buyer contemporaneously
with the execution of the Agreement, will evidence our further agreement with
respect to the matters set forth below.


All terms used herein and in the Agreement and not defined herein shall have the
same meaning as in the Agreement.


1.0
[***]



2.0
[***].



3.0
Except as may be otherwise agreed in Article 18 of the Agreement, the provisions
of this Letter Agreement are personal to Buyer and shall not be assigned or
otherwise disposed of by Buyer without the prior written consent of Bombardier,
which consent shall not be unreasonably withheld.



4.0
This Letter Agreement constitutes an integral part of the Agreement and is
subject to the terms and conditions contained therein.



5.0
Should there be any inconsistency between this Letter Agreement and the
Agreement with respect to the subject matter covered by the terms hereof, then
this Letter Agreement shall prevail.



6.0  
      In the event of termination of the Agreement, this Letter Agreement shall
become       automatically null and void with respect to all undelivered
Aircraft.



 
[Remainder of page intentionally left blank]


--------------------------------------------------------------------------------



Yours very truly,
Bombardier Inc.






Acknowledged and Accepted




BOMBARDIER
INC.                                                                                     
For and on behalf of
Bombardier
Aerospace                                                                                     
Pinnacle Airlines Corp.
Regional Aircraft


/s/
[***]                                                                                     
/s/ Philip Trenary
Name:
[***]                                                                                    
Per: Philip Trenary
Title: Vice President,
Contracts                                                                                                
Title: President & Chief Executive Officer




/s/ [***]
Name:  [***]
Title:   Manager, Contracts


--------------------------------------------------------------------------------





APPENDIX I


 
[***]


--------------------------------------------------------------------------------


 



--------------------------------------------------------------------------------





February 17, 2007





Mr. Philip Trenary
President & Chief Executive Officer
Pinnacle Airlines Corp.
1689 Nonconnah Blvd., Suite 111
Memphis, Tennessee
38132




Gentlemen:



Subject:  Letter Agreement No. 10A – [***]


Letter Agreement No. 10A (the “Letter Agreement”) to Purchase Agreement No.
PA-0604 (the “Agreement”) between Bombardier Inc., represented by Bombardier
Aerospace, Regional Aircraft (“Bombardier”) and Pinnacle Airlines Corp.
(“Buyer”) relating to the purchase of twenty-five (25) Bombardier Q400 Series
Aircraft.




This Letter Agreement, when accepted by and agreed to by Buyer contemporaneously
with the execution of the Agreement, will evidence our further agreement with
respect to the matters set forth below.


All terms used herein and in the Agreement and not defined herein shall have the
same meaning as in the Agreement.


1.0            [***]
2.0  
[***]

2.1                                                                           
3.0            [***]
 
4.0
[***]

5.0
[***]

6.0            [***]
7.0            [***]
8.0            [***]
9.0            General Terms
9.1
It is agreed that Bombardier shall not be obligated to provide to Buyer any
remedy under this Letter of Agreement which is a duplicate of any other remedy
which has been provided to Buyer elsewhere under the Agreement.

9.2
Except as may be otherwise agreed in Article 18 of the Agreement, the provisions
of this Letter Agreement are personal to Buyer and shall not be assigned or
otherwise disposed of by Buyer without the prior written consent of Bombardier,
which consent shall not be unreasonably withheld.



9.3
This Letter Agreement constitutes an integral part of the Agreement and is
subject to the terms and conditions contained therein.



9.4
Should there be any inconsistency between this Letter Agreement and the
Agreement with respect to the subject matter covered by the terms hereof, then
this Letter Agreement shall prevail.



9.5
In the event of termination of the Agreement, this Letter Agreement shall become
automatically null and void with respect to all undelivered Aircraft.





Yours very truly,
Bombardier Inc.






        Acknowledged and Accepted




BOMBARDIER
INC.                                                                                           For
and on behalf of
Bombardier
Aerospace                                                                                         
Pinnacle Airlines Corp.
Regional Aircraft






Name:
[***]                                                                                                    
Per: Philip Trenary
Title: Vice President,
Contracts                                                                                                
Title: President & Chief Executive Officer






Name:  [***]
Title:   Manager, Contracts





--------------------------------------------------------------------------------





February 17, 2007





Mr. Philip Trenary
President & Chief Executive Officer
Pinnacle Airlines Corp.
1689 Nonconnah Blvd., Suite 111
Memphis, Tennessee
38132




Gentlemen:



Subject:  Letter Agreement No. 10B – [***]


Letter Agreement No. 10B (the “Letter Agreement”) to Purchase Agreement No.
PA-0604 (the “Agreement”) between Bombardier Inc., represented by Bombardier
Aerospace, Regional Aircraft (“Bombardier”) and Pinnacle Airlines Corp.
(“Buyer”) relating to the purchase of twenty-five (25) Bombardier Q400 Series
Aircraft.
 
This Letter Agreement, when accepted by and agreed to by Buyer contemporaneously
with the execution of the Agreement, will evidence our further agreement with
respect to the matters set forth below.


All terms used herein and in the Agreement and not defined herein shall have the
same meaning as in the Agreement.


1.0            [***]
2.0            [***]
3.0            [***]
4.0            [***]
5.0
[***]

6.0            [***]
7.0            [***]
8.0            [***]


9.0            General Terms


9.1
It is agreed that Bombardier shall not be obligated to provide to Buyer any
remedy under this Letter of Agreement which is a duplicate of any other remedy
which has been provided to Buyer elsewhere under the Agreement.



9.2
Except as may be otherwise agreed in Article 18 of the Agreement, the provisions
of this Letter Agreement are personal to Buyer and shall not be assigned or
otherwise disposed of by Buyer without the prior written consent of Bombardier,
which consent shall not be unreasonably withheld.



9.3
This Letter Agreement constitutes an integral part of the Agreement and is
subject to the terms and conditions contained therein.



9.4
Should there be any inconsistency between this Letter Agreement and the
Agreement with respect to the subject matter covered by the terms hereof, then
this Letter Agreement shall prevail.



9.5
In the event of termination of the Agreement, this Letter Agreement shall become
automatically null and void with respect to all undelivered Aircraft.





Yours very truly,
Bombardier Inc.






Acknowledged and Accepted




BOMBARDIER
INC.                                                                                     
For and on behalf of
Bombardier
Aerospace                                                                                     
Pinnacle Airlines Corp.
Regional Aircraft






Name:
[***]                                                                                                      Per:
Philip Trenary
Title: Vice President,
Contracts                                                                                                
Title: President & Chief Executive Officer






Name: [***]
Title:   Manager, Contracts


--------------------------------------------------------------------------------






--------------------------------------------------------------------------------







CUSTOMER SUPPORT SERVICES


ANNEX A


TECHNICAL SUPPORT, SPARE PARTS, TRAINING AND TECHNICAL DATA




The following Customer Support Services are those services to which reference is
made in Article 3 of the Agreement.


ARTICLE 1  -  TECHNICAL SUPPORT


1.1
Factory Service



 
Bombardier agrees to maintain or cause to be maintained the capability to
respond to Buyer’s technical inquiries, to conduct investigations concerning
repetitive maintenance problems and to issue findings and recommend action
thereon for as long as ten (10) Bombardier Q 400 Series aircraft remain in
commercial air transport service worldwide.



1.2
Field Service Representative



1.2.1
Services



 
Bombardier shall assign one (1) Field Service Representative (“FSR”) to Buyer’s
main base of operation or other location as may be mutually agreed.  [***]



1.2.2
Term



 
Such assignment shall be for [***]person-months, and shall commence
approximately one (1) month prior to the Delivery Date of the first
Aircraft.  The FSR assignment may be extended on terms and conditions to be
mutually agreed.  [***]



1.2.3
Responsibility



 
The FSR’s responsibility shall be to provide technical advice to Buyer for the
line maintenance and operation of the Aircraft systems and troubleshooting
during scheduled and unscheduled maintenance by Buyer’s designated personnel
(“FSR Services”).



1.2.4
Start-up Team



To assist Buyer in the introduction of the Aircraft into revenue service,
Bombardier will assemble a “Start-Up Team” at Buyer’s main base of operation or
other location as may be mutually agreed.  The composition of this start-up team
shall be subject to discussion and could include operational, technical and/or
maintenance support personnel and flight instruction staff (“Start-up Team
Services”).


1.2.5
Term



Such Start-Up Team Services shall be for a period of up to [***] person-months
and shall commence at a mutually agreed schedule.


1.2.6    
Travel



 
If requested by Buyer, the FSR and/or the Start Up team may, at Buyer’s expense,
travel to another location to provide technical advice to Buyer.



1.2.7
Office Facilities



 
Buyer shall furnish the FSR and the Start Up Team, at no charge to Bombardier,
suitable and private office facilities and related equipment including desk,
file cabinet, access to two telephone lines, facsimile and photocopy equipment
conveniently located at Buyer’s main base of operation or other location as may
be mutually agreed.



1.2.8
Additional Expenses





Buyer shall reimburse Bombardier (net of any additional taxes on such
reimbursement) the amount of any and all taxes (except taxes [***]on the income
of the FSR or the Start Up Team [***]) and fees of whatever nature, including
any customs duties, withholding taxes or fees together with any penalties or
interest thereon, paid or incurred by Bombardier or the FSR or the Start Up
Team, or other Bombardier employee as a result of or in connection with the
rendering of the services.




1.2.9
Right to Stop Work



 
Bombardier shall not be required to commence or continue the FSR or Start Up
Team Services when:



 
(a)
there is a labour dispute or work stoppage in progress at Buyer’s facilities;



 
(b)
there exist war, risk of war or warlike operations, riots or insurrections;



 
(c)
there exist conditions that are dangerous to the safety or health of the FSR,
Start Up Team or other Bombardier employee; or



 
(d)
the Government of the country where Buyer’s facilities are located or where
Buyer desires the FSR and/or Start Up Team to travel refuses the Bombardier
employee permission to enter said country or Buyer’s base of operations.

 
1.2.10                       Work Permits and Clearances


 
Buyer shall [***] airport security clearances required for the FSR, Start up
Team or other Bombardier employee to permit timely accomplishment of the FSR
and/or Start Up Team Services.





1.3
In-Service Maintenance Data



 
Buyer agrees to provide to Bombardier in-service maintenance data in order to
assist Bombardier in providing updates to Bombardier’s recommended maintenance
program.  Buyer and Bombardier shall agree on standards and frequency for
communication of such data.



1.4
Additional Services



 
At Buyer’s request Bombardier shall provide a proposal to provide such
additional support services as the parties may agree upon, which may include
special investigations, maintenance and repair of the Aircraft.



 
ARTICLE 2 - SPARE PARTS, GSE, TOOLS AND TEST EQUIPMENT



2.1
Definitions



 
(a)
“Bombardier Parts”:



 
any spare parts, ground support equipment, tools and test equipment which bear
an in-house Cage Code number in the Bombardier Provisioning Files.



 
(b)
“Illustrated Parts Catalogue”:



shall mean a spare parts reference manual depicting assembly and component parts
lists breakdowns and illustrations in disassembly sequence;


 
(c)
“Order”:



 
any order for Spare Parts issued by Buyer to Bombardier;



 
(d)
“Power Plant Parts”:



any power plant or power plant part or assembly carrying the power plant
manufacturer’s part number or any part furnished by the power plant manufacturer
purchased as Spare Parts.
         (e)            “Spare Parts”:


 
all materials, spare parts, assemblies, special tools and items of equipment,
including ground support equipment, ordered for the Aircraft by Buyer from
Bombardier. The term Spare Parts includes Bombardier Parts, Power Plant Parts
and Vendor Parts;

 
         (f)            “Spare Parts Price Catalogue" :


shall mean a list of spare parts prices periodically published by Bombardier
Inc.;


 
(g)
“Technical Data”:



 
shall have the meaning attributed to it in Annex A Section 4.1;



 
(h)
“Vendor Parts”:



any spare parts, ground support equipment, tools and test equipment for the
Aircraft which are not Bombardier Parts or Power Plant Parts; [***]




2.2
Term and Applicability



 
The term of this Annex A Article 2 shall become effective on the date hereof and
shall remain in full force and effect with respect to the purchase and sale of
Spare Parts so long as at least ten (10) of the Bombardier Q 400 Series aircraft
remain in commercial air transport service worldwide. The provisions of Annex A
Sections 2.3, 2.7.5, 2.25 and Annex B Article 5.0 shall survive expiration or
termination of this Agreement.



2.3
Order Terms

 
 
Terms and conditions hereof shall apply to all Orders placed by Buyer with
Bombardier in lieu of any terms and conditions in Buyer’s purchase orders.



2.4
Purchase and Sale of Spare Parts



2.4.1
Agreement to Manufacture and Sell



 
Bombardier shall manufacture, or procure, and make available for sale to Buyer
suitable Spare Parts in quantities sufficient to meet the reasonably anticipated
needs of Buyer for normal maintenance and normal spares inventory replacement.
Bombardier shall also maintain or cause to be maintained a shelf stock of
certain Bombardier Parts selected by Bombardier to ensure reasonable re-order
lead times and emergency support. Bombardier shall also maintain or cause to be
maintained a reasonable quantity of Bombardier insurance parts. Insurance parts
as used herein shall include, but not be limited to, dispatch-essential parts
such as major flight control surfaces.



2.5
Agreement to Purchase Bombardier Parts



2.5.1
Purchase of Bombardier Parts



In consideration of Bombardier’s obligation under Annex A Section 2.4.1, during
the term stated in Annex A Section 2.2, Buyer agrees to purchase Bombardier
Parts only from Bombardier or from airlines operating the same type aircraft
purchased herein [***].  Buyer may however purchase Bombardier Parts from any
[***] source whatsoever, redesign Bombardier Parts, or have them redesigned,
manufacture Bombardier Parts, or have them manufactured, under the following
conditions:


 
(a)
when less than ten (10) aircraft of the type purchased hereunder are operated in
scheduled commercial air transport service;



 
(b)
any time Bombardier Parts are needed to effect emergency repairs on the
Aircraft, provided that such purchase, redesign or manufacture by or from
sources other than Bombardier allows Buyer to obtain Bombardier Parts in less
time than Bombardier requires to furnish them; or



(c)  
if Buyer has notified Bombardier in writing that any Bombardier Parts are
defective or unsatisfactory in use and if within a reasonable period thereafter
Bombardier has not provided a satisfactory resolution or made redesigned
Bombardier Parts available.



2.5.2
Buyer’s Right to Purchase, Redesign or Manufacture



 
Buyer’s right to purchase, redesign or to have redesigned or manufacture or to
have manufactured Bombardier Parts under the preceding Article shall not be
construed as a granting of a license by Bombardier and shall not obligate
Bombardier to disclose to anyone Technical Data or other information nor to the
payment of any license fee or royalty or create any obligation whatsoever to
Bombardier and Bombardier shall be relieved of any obligation or liability with
respect to patent infringement in connection with any such redesigned
part.  Buyer shall be responsible for obtaining all regulatory authority
approvals required by Buyer to repair the Aircraft using redesigned or
manufactured Bombardier Parts as described in the preceding Article.  Any such
redesigned part shall be identified with Buyer’s part number only.



2.5.3
Notice to Bombardier of Redesigned Parts



 
If Buyer redesigns or has had any Bombardier Parts redesigned, Buyer shall
immediately thereafter advise Bombardier and make available [***] to Bombardier
and its affiliates any such redesigned part or manufacturing process therefore
or drawings thereof.  If Bombardier requests, Buyer shall negotiate with
Bombardier, within sixty (60) calendar days after such redesigned part or
manufacturing process therefore or drawings thereof are made available to
Bombardier, for the granting to Bombardier of the exclusive manufacturing rights
of the redesigned part.



2.6
Purchase of Vendor Parts & Power Plant Parts



 
Bombardier shall not be obligated to maintain a stock of Vendor Parts or Power
Plant Parts. Bombardier may elect to maintain a spares stock of selected Vendor
Parts and/or Power Plant Parts at its own discretion to support provisioning and
replenishment sales. Bombardier agrees to use reasonable efforts to require its
vendors to comply with the terms and conditions of this Annex A Article 2 as
they apply to Vendor Parts and Power Plant Parts. Vendor Parts and Power Plant
Parts shall be delivered in accordance with the applicable vendor’s quoted
lead-time plus Bombardier’s internal processing time.



2.7
Spare Parts Pricing



2.7.1
Spare Parts Price Catalogue



 
Prices for commonly used Bombardier Parts stocked by Bombardier shall be
published in the Spare Parts Price Catalogue. Bombardier shall hold the
published prices firm for catalogue listed items for a period of[***]months and
shall provide at least [***] calendar days notice prior to changing the
published price.



2.7.2                       Bombardier Prices for Vendor Parts


 
If Buyer orders Vendor Parts from Bombardier, the price shall be as published in
the Spare Parts Price Catalogue [***].



2.7.3
Quotations



 
Price and delivery quotations for items not listed in the Spare Parts Price
Catalogue shall be provided at Buyer’s request by Bombardier.  Price quotations
will be held firm for a period of [***] calendar days or as otherwise specified
by Bombardier.  Responses to quotation requests will be provided within ten (10)
calendar days.  Except for AOG Orders for Bombardier Parts orders which shall be
in accordance with Article 2.14.2 herein. [***].



2.7.4
Price Applicability



 
The purchase price of Bombardier Parts shall be the applicable price set forth
in the Spare Parts Price Catalogue at time of receipt by Bombardier of Buyer’s
Order or as quoted by Bombardier to Buyer upon request.  If Buyer requests
accelerated production, delivery or special handling for Bombardier Parts not
taken into account in the price set out in the Spare Parts Price Catalogue for
such Bombardier Parts, Bombardier may increase the price from the original
quotation to cover any additional costs to Bombardier resulting from such
accelerated production, delivery or special handling.



2.7.5
Currency and Taxes



 
All Spare Parts Price Catalogue and quotation prices shall be in U.S. dollars
and exclusive of transportation, taxes, duties and licenses.



Buyer shall pay to Bombardier upon demand the amount of any sales, use,
value-added, excise or similar taxes imposed by any federal, provincial or local
taxing authority within Canada, and the amount of all taxes imposed by any
taxing authority outside Canada, required to be paid by Bombardier as a result
of any sale, use, delivery, storage or transfer of any Spare Parts.  If
Bombardier has reason to believe that any such tax is applicable, Bombardier
shall separately state the amount of such tax in its invoice.  If a claim is
made against Bombardier for any such tax, Bombardier shall promptly notify
Buyer. [***]




 
In addition, Buyer shall pay to Bombardier on demand the amount of any customs
duties required to be paid by Bombardier with respect to the importation by
Buyer of any Spare Parts.



2.7.6
Vendor Pricing



 
Bombardier shall use reasonable efforts to require its major vendors to maintain
any published price for their parts for a period of at least[***] months with a
[***]calendar day notice period prior to changing a published price.



2.8
Provisioning



2.8.1
Pre-provisioning/Provisioning Conference



 
A pre-provisioning conference shall be convened on a date to be mutually agreed
between Buyer and Bombardier in order to:



 
(i)
discuss the operational parameters to be provided by Buyer to Bombardier which
Bombardier considers necessary for preparing its quantity recommendations for
initial provisioning of Spare Parts to be purchased from Bombardier or vendors
(“Provisioning Items”);



 
(ii)
review Buyer’s ground support equipment and special tool requirements for the
Aircraft;



 
(iii)
discuss the format of the provisioning documentation to be provided to Buyer
from Bombardier for the selection of Provisioning Items; and



 
(iv)
arrive at a schedule of events for the initial provisioning process, including
the establishment of a date for the initial provisioning conference (“Initial
Provisioning Conference”) which shall be scheduled where possible at least
twelve (12) months prior to delivery of the first Aircraft.



 
The time and location of the pre-provisioning conference shall be mutually
agreed upon between the parties; however, Bombardier and Buyer shall use their
best efforts to convene such meeting within thirty (30) days after execution of
the Agreement.



2.9
Initial Provisioning Documentation



 
Initial provisioning documentation for Bombardier Parts and Vendor Parts shall
be provided by Bombardier as follows:



 
(a)
Bombardier shall provide, as applicable to Buyer, no later than eighteen (18)
months prior to the Scheduled Delivery Date of the first Aircraft, or as may be
mutually agreed, the initial issue of provisioning files as required by ATA
Specification 2000, Chapter 1 (as may be amended by Bombardier);



 
Revisions to this provisioning data shall be issued by Bombardier every [***]
calendar days until [***] calendar days following the Delivery Date of the last
Aircraft or as may be mutually agreed;



 
(b)
Bombardier shall provide, as required by Buyer, all provisioning data files
defined in Chapter 1 of ATA Specification 2000; and



 
(c)
the Illustrated Parts Catalogue designed to support provisioning shall be issued
concurrently with provisioning data files and revised at every [***] calendar
days until expiration of the revision service described in Annex A, Section 4.4.



2.9.1
Obligation to Substitute Obsolete Spare Parts



 
In the event that, prior to delivery of the [***]Aircraft, any Spare Part
purchased by Buyer from Bombardier is rendered obsolete or unusable due to the
redesign of the Aircraft or of any accessory, equipment or part thereto (other
than a redesign at Buyer’s request), [***].  Bombardier shall credit Buyer’s
account with Bombardier with the price paid by Buyer for any such obsolete or
unusable Spare Part upon return of such Spare Parts to Bombardier by Buyer.
[***]

2.9.2
Delivery of Obsolete Spare Parts and Substitutes



 
Obsolete or unusable Spare Parts returned by Buyer pursuant to Annex A Section
2.9.1. shall be delivered to Bombardier at its plant in Ontario or such other
destination as Bombardier may reasonably designate. Spare Parts substituted for
such returned obsolete or unusable Spare Parts shall be delivered to Buyer from
Bombardier’s plant in Ontario or such other Bombardier shipping point as
Bombardier may reasonably designate.  Bombardier shall pay the freight charges
for the shipment from Buyer to Bombardier of any such obsolete or unusable Spare
Part and for the shipment from Bombardier to Buyer of any such substitute Spare
Part.



2.9.3
Obligation to Repurchase Surplus Provisioning Items



 
During a period [***] after the Delivery Date of the first Aircraft, and ending
[***]years after such Delivery Date, Bombardier shall, upon receipt of Buyer’s
written request and subject to the exceptions in Annex A Section 2.9.4,
repurchase unused and undamaged Provisioning Items which: (i) were recommended
by Bombardier as initial provisioning for the Aircraft, (ii) were purchased by
Buyer from Bombardier, and (iii) are surplus to Buyer’s needs.



2.9.4
Exceptions



 
Bombardier shall not be obligated under Annex A Section 2.9.3 to repurchase any
of the following: (i) quantities of Provisioning Items in excess of those
quantities recommended by Bombardier in its Recommended Spare Parts List
(“RSPL”) for the Aircraft, (ii) Power Plant Parts, QEC Kits, standard hardware,
bulk and raw materials, ground support equipment and special tools, (iii)
Provisioning Items which have become obsolete or have been replaced by other
Provisioning Items as a result of (a) Buyer’s modification of the Aircraft or
(b) design improvement by the Aircraft manufacturer or the vendor (other than
Provisioning Items which have become obsolete because of a defect in design if
such defect has not been remedied by an offer by Bombardier or the vendor to
provide no charge retrofit kits or replacement parts which correct such defect),
and (iv) Provisioning Items which become surplus as a result of a change in
Buyer’s operating parameters provided to Bombardier pursuant to Annex A Section
2.8, which were the basis of Bombardier’s initial provisioning recommendations
for the Aircraft.



2.9.5
Notification and Format



 
Buyer shall notify Bombardier, in writing, when Buyer desires to return
Provisioning Items which Buyer’s review indicates are eligible for repurchase by
Bombardier under the provisions of Annex A Section 2.9.3.  Buyer’s notification
shall include a detailed summary, in part number sequence, of the Provisioning
Items Buyer desires to return.  Such summary shall be in the form of listings as
may be mutually agreed between Bombardier and Buyer, and shall include part
number, nomenclature, purchase order number, purchase order date and quantity to
be returned.



 
Within five (5) business days after receipt of Buyer’s notification Bombardier
shall advise Buyer, in writing, when Bombardier’s review of such summary from
Buyer will be completed.  [***]

2.9.6
Review and Acceptance by Bombardier



 
Upon completion of Bombardier’s review of any detailed summary submitted by
Buyer pursuant to Annex A Section 2.9.5, Bombardier shall issue to Buyer a
Material Return Authorization notice (“MRA”) for those Provisioning Items
Bombardier agrees are eligible for repurchase in accordance with Annex A Section
2.9.3.  Bombardier will advise Buyer of the reason that any Provisioning Items
included in Buyer’s detailed summary are not eligible for return.  The MRA
notice shall state the date by which Provisioning Items listed in the MRA notice
must be redelivered to Bombardier and Buyer shall arrange for shipment of such
Provisioning Items accordingly.



2.9.7
Price and Payment



 
The price of each Provisioning Item repurchased by Bombardier pursuant to Annex
A Section 2.9.6 will be the original invoice price thereof. Bombardier shall pay
the repurchase price by issuing a credit memorandum in favour of Buyer
[***]which may be applied against amounts due Bombardier for the purchase of
Spare Parts and services.



2.9.8
Return of Surplus Provisioning Items



 
Provisioning Items repurchased by Bombardier pursuant to Annex A Section 2.9.6
shall be delivered to Bombardier Free Carrier (Incoterms), at its plant in
Ontario, or other such destination as Bombardier may reasonably designate.



2.9.9
Obsolete Spare Parts and Surplus Provisioning Items - Title and Risk of Loss



 
Title to and risk of loss of any obsolete or unusable Spare Parts returned to
Bombardier pursuant to Annex A Section 2.9.8 shall pass to Bombardier upon
delivery thereof to Bombardier. Risk of loss of any Spare Parts substituted for
an obsolete or unusable Spare Part pursuant to Annex A Section 2.9.1 shall pass
to Buyer upon delivery thereof to Buyer. Title to and risk of loss of any
Provisioning Items repurchased by Bombardier pursuant to Annex A Section 2.9.3
shall pass to Bombardier upon delivery thereof to Bombardier.



 
With respect to the obsolete or unusable Spare Parts which may be returned to
Bombardier and the Spare Parts substituted therefore, pursuant to Annex A
Section 2.9.1, and the Provisioning Items which may be repurchased by
Bombardier, pursuant to Annex A Section 2.9.3, the party which has the risk of
loss of any such Spare Part or Provisioning Item shall have the responsibility
of providing any insurance coverage thereon desired by such party.





2.10
Procedure for Ordering Spare Parts



 
Orders for Spare Parts may be placed by Buyer to Bombardier by any method of
order placement (including but not limited to SITA, ARINC, telecopier, letter,
facsimile, telephone or hard copy purchase order).



2.10.1
Requirements



 
Orders shall include at a minimum order number, part number, nomenclature,
quantity, delivery schedule requested, shipping instructions and Bombardier’s
price, if available.  Buyer agrees that orders placed with Bombardier shall
conform to the requirements and procedures contained in ATA Specification 2000,
as applicable to Buyer.



2.10.2
Processing of Orders



 
Upon acceptance of any Order, unless otherwise directed by Buyer, Bombardier
shall, if the Spare Parts are in stock, proceed to prepare the Spare Parts for
shipment to Buyer. If Bombardier does not have the Spare Parts in stock,
Bombardier shall proceed to acquire or manufacture the Spare Parts. Purchase
order status and actions related to the shipment of Spare Parts shall be
generally consistent with the provisions of the World Airline Suppliers Guide,
as applicable to Buyer.



2.10.3
Changes



 
  Bombardier [***] corrections, changes in the design, part number substitutions
and consequent price adjustments.  Corrections, changes, substitutions and price
adjustments which [***] may be made only with Buyer’s consent, which consent
shall conclusively be deemed to have been given [***]Buyer providing written
notice of [***] objection within fifteen (15) business days after receipt of
Bombardier’s notice.  In case of any objection, the affected Spare Part will be
deemed to be deleted from Buyer’s Order.



2.11
Packing



 
All Spare Parts ordered shall receive standard commercial packing suitable for
export shipment via air freight. Such standard packing will generally be to ATA
300 standards as amended from time to time. All AOG orders will be handled,
processed, packed and shipped separately.



2.12
Packing List



 
Bombardier shall insert in each shipment a packing list/release note itemized to
show:



 
(i)
the contents of the shipment,

 
(ii)
the approved signature of Bombardier’s TC authority attesting to the
airworthiness of the Spare Parts.

 
(iii)
value of the shipment for customs clearance if required.



2.13
Container Marks



 
Upon Buyer’s request each container shall be marked with shipping marks as
specified on the Order.  In addition Bombardier shall, upon request, include in
the markings:  gross weight and cubic measurements.



2.14
Delivery



2.14.1
Delivery Point



 
Spare Parts shall be delivered to Buyer in one of the following manners at
Bombardier’s sole option:



 
(i)
Free Carrier (Incoterms 2000) Bombardier’s plant in Ontario, Canada; or

 
(ii)
Free Carrier (Incoterms 2000) other Bombardier depots or shipping points; or

 
(iii)
Free Carrier (Incoterms 2000) vendor’s or subcontractor’s plant.



2.14.2
Delivery Time



 
Bombardier shall use reasonable efforts so that shipment of Bombardier Parts to
Buyer be as follows:



 
(a)
AOG Orders



 
Ship AOG Orders within four (4) hours of receipt of Order. Buyer’s affected
Aircraft factory production number shall be required on AOG Orders;



 
(b)
Critical Orders (A1)



 
Ship critical Orders within twenty-four (24) hours of order receipt;



 
(c)
Expedite Orders (A2)



 
Ship expedite Orders within seven (7) calendar days of order receipt;



 
(d)
Initial Provisioning Orders



 
Prior to the Delivery Date of the first Aircraft or as may be mutually agreed;
and



 
(e)
Other Orders



 
Shipment of stock items shall be approximately thirty (30) calendar days after
Bombardier’s receipt of Buyer’s Order.  Shipment of non-stock items shall be in
accordance with quoted lead times or lead times published in the current Spare
Parts Price Catalogue or provisioning data.





 
[***]



2.15
Collect Shipments



 
Where collect shipments are not deemed practicable by Bombardier, prepaid
freight charges, insurance and all other costs paid by Bombardier shall be paid
by Buyer promptly upon presentation to Buyer of invoices covering the same.



2.16
Freight Forwarder



 
If Buyer elects to use the services of a freight forwarder for the onward
movement of Spare Parts, Buyer agrees to release Bombardier from and indemnify
it for any liability for any fines or seizures of Spare Parts imposed under any
governmental Goods in Transit regulations. Any such fines levied against
Bombardier will be invoiced to Buyer and any Spare Parts seized under such
regulations will be deemed to be received, inspected, and accepted by Buyer at
the time of seizure.



2.17
Reimbursement of Expenses



 
If Bombardier gives Buyer written notice that an Order is ready for shipment and
shipment is delayed more than thirty (30) days at Buyer’s request or without
Bombardier’s fault or responsibility, Buyer shall promptly reimburse Bombardier
upon demand for all costs and expenses, including but not limited to reasonable
amounts for storage, handling, insurance and taxes, incurred by Bombardier as a
result of such delay.



2.18
Title and Risk of Loss



 
Property and title to the Spare Parts will pass to Buyer upon payment for the
Spare Parts in full. Until payment in full for Spare Parts, (a) title to them
will not pass to Buyer, and (b) Bombardier maintains a purchase money security
interest in them. Risk of loss of the Spare Parts will pass to the Buyer upon
delivery by Bombardier. With respect to Spare Parts rejected by Buyer pursuant
to Annex A Section 2.20, risk of loss shall remain with Buyer until such Spare
Parts are re-delivered to Bombardier.



 
Bombardier agrees to notify Buyer when material is shipped and shall provide
carrier’s reference information (i.e., waybill number).



2.19
Inspection and Acceptance



 
All Spare Parts shall be subject to inspection by Buyer at destination. Use of
Spare Parts or failure of Buyer to give notice of rejection or non-conformance
within thirty (30) days after receipt shall constitute acceptance. Buyer’s
remedies for defects discovered before acceptance are exclusively provided for
in Annex A Section 2.20 herein.



2.20
Rejection



 
Any notice of rejection referred to in Annex A Section 2.19 shall specify the
reasons for rejection. If Bombardier concurs with a rejection, Bombardier shall,
at its option, correct, repair or replace the rejected Spare Parts. Buyer shall,
upon receipt of Bombardier’s written instructions and Material Return
Authorization (“MRA”) number, return the rejected Spare Parts to Bombardier at
its specified plant, or other destination as may be mutually agreeable.  The
return of the rejected Spare Parts to Bombardier and the return or delivery of a
corrected or repaired rejected Spare Part or any replacement for any such Spare
Part to Buyer shall be at Bombardier’s expense.  Any corrected, repaired or
replacement Spare Parts shall be subject to the provisions of this Agreement.



2.21
Payment



 
Payment terms shall be net thirty (30) calendar days of invoice date for
established open accounts. Any overdue amount shall bear interest from the due
date until actual payment is received by Bombardier at an annual rate of
interest equal to the U.S. prime interest rate as established from time to time
by the Chase Manhattan Bank, N.A., or its successor, plus two percent (2%)
calculated and compounded monthly [***].



2.22
Payment for Provisioning Items



Payment for Provisioning Items shall be in accordance with 2.21 above.
 
2.23
Modified Terms of Payment



 
Bombardier reserves the right to alter the terms of payment:



 
(i)
at any time by giving Buyer thirty (30) days’ prior written notice of the new
terms, and



 
(ii)
without prior notice if Buyer fails to pay when due an amount Buyer owes under
any agreement with Bombardier.



2.24
Regulations



 
Buyer shall comply with all applicable monetary and exchange control regulations
and shall obtain any necessary authority from the governmental agencies
administering such regulations to enable Buyer to make payments at the time and
place and in the manner specified herein.



2.25
Warranty



 
The warranty applicable to Spare Parts is set forth in Annex B hereto.



2.26
Cancellation of Orders



 
Except as otherwise may apply to initial provisioning, if Buyer cancels an Order
[***] Bombardier, at its option, shall be entitled to recover, as liquidated
damages, an amount based upon the following parameters:



 
(a)
if work accomplished on the Order has been limited to Bombardier Spares
Department, or the part has been identified as “shelf stock” in the Spare Parts
Price Catalogue, no cancellation charges shall be made;



 
(b)
if production planning has been completed on the Order and shop orders have been
written, but no shop time or material charges have been made against the Order,
the cancellation charge shall be ten percent (10%) of the price;



 
(c)
if shop time or material charges have been made against the Order, the
cancellation charge shall be based on the cost of such time and materials, plus
overhead; and



 
(d)
if the Spare Parts covered by the Order can be absorbed into Bombardier’s
inventory without increasing Bombardier’s normal maximum stock level, no
cancellation charges shall be made.



 
2.27
Lease



 
Bombardier shall select and make available certain Insurance Parts for lease,
subject to availability and Buyer agreeing to the terms and conditions as set
out in Bombardier’s standard Master Component Lease Agreement.



2.28
Additional Terms and Conditions



 
Bombardier’s conditions of sale are deemed to incorporate the terms and
conditions stated herein.  Additional terms and conditions applicable at time of
receipt of each order from Buyer may be added providing such terms and
conditions do not conflict with the terms and conditions provided herein.  Such
additional terms and conditions shall be provided to Buyer at least [***]
calendar days prior to their effective date.



ARTICLE 3  -  TRAINING


3.1            General Terms


3.1.1
The objective of the training programs (the “Programs”) described in this
Agreement is to familiarize and assist Buyer’s personnel in the introduction,
operation, and maintenance of the Aircraft.



3.1.2
Bombardier shall offer the Programs to Buyer in the English language, at a
Bombardier designated facility. At Buyer’s request, the Programs (excluding
simulator and devices) may be conducted at Buyer’s facility in which case Buyer
shall be responsible for all costs associated with such on-site training. The
Programs shall be completed prior to the Delivery Date of the last Aircraft
purchased herein.



3.1.3
Buyer shall be responsible for all travel and living expenses (including local
transportation) of Buyer’s personnel incurred in connection with the Programs.



3.1.4
The Programs shall be designed to reflect the model and/or configuration of the
Aircraft and may include differences training to identify such configuration or
model. Manuals or other training material which are provided during the Programs
exclude revision service.



3.1.5
The Programs are designed for candidates who meet the following minimum
prerequisites:



 
Pilots



 
(a)
hold airplane multi-engine rating;

 
(b)
have recent multi-crew experience;

 
(c)
hold valid instrument flight rating;

 
(d)
hold valid medical certificate;

 
(e)
have a functional comprehension of the English language;

 
(f)
captains hold current and valid ATP license or equivalent (minimum of 3,000
hours recommended); and

 
(g)
first officers hold current and valid commercial license or equivalent (minimum
of 1,500 hours recommended).



 
Flight Attendants



 
(a)
qualified flight attendant with previous experience; or

 
(b)
hold recent flight attendant training course certificate including fire fighting
training, first aid training, in-flight emergency training, safety procedures
training and crew communications training; and

 
(c)
have a functional comprehension of the English language.



 
Flight Dispatchers



 
(a)
qualified flight dispatcher with previous experience; or

 
(b)
familiar with aircraft performance, weight and balance and flight planning; and

 
(c)
have a functional comprehension of the English language.



 
Maintenance Technicians



 
(a)
hold a valid AME license or equivalent, or have sufficient knowledge and
experience (minimum three (3) years experience recommended);

 
(b)
have experience with digital communications, glass cockpit and built-in test
equipment; and

 
(c)
have a functional comprehension of the English language.



3.1.6
Prior to commencement of the Programs, upgrade training can be arranged for
Buyer’s personnel who do not meet the above minimum requirements.  Any such
upgrade training shall be provided upon terms and conditions to be mutually
agreed.



3.1.7
Should any of Buyer’s personnel who do not meet the above minimum requirements
encounter problems during their training, any additional training or costs (such
as costs for interpreters) shall be borne by Buyer.



3.1.8
A training conference shall be held, as soon as practical, prior to the
Scheduled Delivery Date of the first Aircraft to Buyer, or as may be otherwise
agreed, to establish the content and schedule of the Programs.





 
3.2 Flight Crew Training



3.2.1
Flight Crew Ground Training



 
Bombardier shall, with each Aircraft delivered, provide TC or FAA approved
[***]training for up to [***]pilots who meet the minimum entry
requirements.  Each standard course shall consist of up to [***]hours of
classroom instruction, which may include Computer Based Training (CBT) and the
following Systems Integration Training: Electronic Flight Instrument Training
(EFIS), Cockpit Procedures Mock-up (CPM) and Cockpit Procedures Training
(CPT).   [***]Bombardier shall furnish each of Buyer’s pilots attending the
course one (1) copy of the Pilot Training Manuals (without revision
service).  [***]





3.2.2
Recurrent Pilot Training



 
Bombardier shall, upon Buyer’s request, assist in arranging recurrent pilot
training at FlightSafety Canada, or at FlightSafety International in Seattle,
Washington or Farnbourgh, England.



3.2.3
Flight Attendant Course



Bombardier shall provide a familiarization course for up to [***] of Buyer's
flight attendant personnel who meet the minimum prerequisites. This course
presents information on pertinent Aircraft cabin systems, the operation of the
passenger safety and emergency equipment and emergency procedures
training.  Bombardier shall furnish for each participant in this course
[***].  Buyer shall assist Bombardier in the development of the Flight Attendant
Manual to incorporate Buyer’s specific equipment and procedures.  Bombardier
will not be responsible for local FAA approvals on behalf of the Buyer.  At the
conclusion of the course, Buyer shall [***]. The standard course duration is for
a maximum of five (5) training days.




3.3
Maintenance Training



3.3.1
General



 
The Maintenance Training shall be designed to meet the requirements of the TC
for an Aircraft Maintenance Engineer License (AME-M, AME-E) or FAA equivalent.
The training is also suitable for maintenance instructors, supervisory personnel
and senior maintenance engineers or mechanics.



 
Buyer’s personnel attending Bombardier’s maintenance training courses shall
receive a Maintenance Training Manual (without revision service) which is used
during the training.  Maintenance Training shall consist of classroom
instruction supported by appropriate illustrations and maintenance training
aids, [***].  Maintenance Training shall include escorted tours of aircraft
production and flight line areas whenever possible.



3.3.2
Initial Maintenance Course



 
Bombardier shall, with each Aircraft delivered, provide first line maintenance
training for up to [***] of Buyer’s qualified personnel.  The course consists of
instruction pertaining to the entire Aircraft and its systems covering systems
familiarization, servicing and maintenance, engine and propeller installation
and controls rigging.  [***]  The course.  It includes instruction in the
procedures mock-up followed by six (6) hours in the flight simulator to provide
ground running and taxiing training.  If practical experience is provided using
Buyer's Aircraft, Buyer shall be responsible for the cost of fuel, oil, taxes,
insurance, maintenance and any other associated expenses required for the
Aircraft during the maintenance initial course. The course duration shall be for
a maximum twenty (20) working days.



3.3.3
Avionics Maintenance Course



 
[***]The Avionics Maintenance Course consists of instruction chiefly pertaining
to the electrical, pitot static, navigation, communications, auto flight, and
other avionics systems of the Aircraft.  Practical experience is provided using
a hands-on training device [***]. If practical experience is provided using
Buyer’s Aircraft, Buyer shall be responsible for the cost of fuel, oil, taxes,
insurance, maintenance and any other associated expenses required for the
Aircraft during the avionics maintenance course.   The standard course duration
is for a maximum of fifteen (15) training days.



 
3.3.4
Specialist Courses



 
Bombardier shall at Buyer’s request, provide a proposal for specialist courses
which will be derived from Bombardier’s standard courses.

 
3.3.5
Vendor Training



 
In general there is no charge for Bombardier vendor training, however, travel
and accommodation costs are borne by Buyer where the training is provided at the
vendor’s facility.  Vendor training is desirable to support additional shop
maintenance functions such as wheels, brakes and engine shops. If requested by
Buyer, Bombardier shall assist Buyer to obtain such vendor training.



3.4
Insurance



3.4.1
Buyer shall at all times during[***] secure and maintain in effect, at its own
expense, insurance policies covering the Aircraft including without limitation:



 
(a)
liability insurance covering public liability, passenger, crew, property and
cargo damage, including war and [***],  in amounts not less than [***]for any
single occurrence;



 
(b)
all risk aircraft hull and engine insurance for an amount which is not less than
its then [***]



3.4.2
The liability policy shall name Bombardier (and its [***]) as additional
insured[***]  The hull policy shall contain a [***]in favour of Bombardier (and
its [***]).  All insurance policies shall provide for payments despite any
misrepresentations or breach of warranty by any person (other than the assured
receiving payments) and shall not be subject to any offset by any other
insurance carried by Bombardier except that Buyer shall not be required to
provide insurance with respect to the manufacturing, repair and maintenance
activities of Bombardier (and of its affiliates) and the related potential
liability (product or otherwise) arising therefrom[***]



ARTICLE 4 - TECHNICAL DATA



4.1  
Technical Data



4.1.1
Technical Data Provided



 
Bombardier shall furnish to Buyer the Technical Data described in Attachment “A”
hereto (the “Technical Data”) in the then current available medium in quantities
specified in Attachment A. The Technical Data shall be in the English language
and in accordance with Specification ATA 100 Revision 34, as applicable shall
provide information on items manufactured according to Bombardier’s detailed
design and in those units of measures used in the Specification or as may
otherwise be required to reflect Aircraft instrumentation as may be mutually
agreed.



4.1.2
Additional Technical Data



 
Any additional Manual(s) and associated revisions purchased over and above those
listed herein, shall be subject to the terms and conditions specified in
Bombardier’s “Manual Status and Price List”.



 
4.2
Shipment



 
All Technical Data furnished hereunder shall be delivered to Buyer Free Carrier
(Incoterms) Bombardier’s designated facilities and at a time to be mutually
agreed to between Buyer and Bombardier.



Buyer’s shipping address and contact information is as follows:
 
Name:

 
Address:

 
Contact:

 
Phone #:

 
Fax #:

 
Shipping Account Number:

Carrier:

 
Account Number:



4.3
Proprietary Technical Data



 
It is understood and Buyer acknowledges that the Technical Data provided herein
is proprietary to Bombardier and/or its vendors. All rights to copyright belong
to Bombardier and/or its vendors and the Technical Data shall be kept
confidential by Buyer. Buyer agrees to use the Technical Data solely to
maintain, operate, overhaul or repair the Aircraft or to make installation or
alteration(s) thereto allowed by Bombardier.



 
Technical Data shall not be disclosed to third parties or used by Buyer or
furnished by Buyer for the design or manufacture of any Aircraft or Spare Parts
including Bombardier Parts or items of equipment, except when manufacture or
redesign is permitted under the provisions of Annex A Section 2.5 hereof or for
the maintenance of the Aircraft and then only to the extent and for the purposes
expressly permitted therein, and provided further the recipient shall enter into
Standard Form Non-Disclosure and Data Licensing Agreement.



4.4            Revision Service
 
.

Bombardier will provide Buyer with revision service commencing upon delivery of
the first Technical Data to Buyer and shall continue for[***]years following
delivery of Buyer’s first Aircraft. Subsequent revision service shall be
provided dependent upon incorporation of Bombardier issued Service Bulletins.


4.4.1
Revisions to the Technical Data to reflect the Aircraft at Delivery Date shall
be provided to Buyer within six (6) months following the Delivery Date of each
of the Aircraft, respectively.



4.4.2
Provided the revision service is being supplied under the terms of this
Agreement or by subsequent purchase order, Bombardier shall incorporate in the
applicable documents all applicable Bombardier originated Service Bulletins, any
Bombardier originated changes and Airworthiness Directives. The manuals shall
then contain both the original and revised configuration.





4.5
Passenger Information Cards



Bombardier will provide one (1) reproducible master for the preparation of
passenger information cards.  For an additional cost, subject to negotiation,
Bombardier will provide, in Bombardier’s standard format, laminated passenger
information cards in quantities requested.


4.6            Vendor Manuals


All vendor manuals and revisions will be shipped directly by vendors to
Buyer.  [***].


 

--------------------------------------------------------------------------------




ATTACHMENT A





 
Available Formats

Dash 8 Series 400
“Supplied as "Fly-away" with each Aircraft
PSM No.
Total Quantity
Paper
PDF CD
SGML CD
PUBLICATION TITLE
     
Airplane Operating Manual (AOM)
[***]
1-84-1
[***]
 
X
X
Powerplant Build-up Manual (PPBM)
1-84-10
[***]
   
X
Airport Planning Manual (APM)
1-84-13
[***]
   
X
Crash-Fire-Rescue Manual (CFRM)
1-84-14
[***]
   
X
Master Minimum Equipment List (MMEL inc. MMELP)
1-84-16
[***]
   
X
Maintenance Facilities and Equipment Planning Manual (MFEPM)
1-84-17
[***]
   
X
Consumable Products Manual (CPM)
1-84-18
[***]
   
X
Airplane Flight Manual (AFM)
[***]
1-84-1A
[***]
 
X
X
Quick Reference Handbook (QRH)
[***]
1-84-1B
[***]
 
X
X
Aircraft Maintenance Manual (AMM) (incl. PWC Maint. Manual)
1-84-2
[***]
     
Ramp Servicing Manual (RSM)
1-84-2S
[***]
   
X
Illustrated Tool & Equipment Manual (ITEM)
1-84-2T
[***]
   
X
Wiring Manual (WM)
1-84-2W
[***]
     
Structural Repair Manual (SRM)
1-84-3
[***]
     
Aircraft Illustrated Parts Catalogue (AIPC)
1-84-4
[***]
     
Fault Isolation Manual (FIM)
1-84-23
[***]
     
Component Maintenance Manual (CMM)
1-84-6
[***]
     
Maintenance Requirements Manual (MRM)
1-84-7
[***]
   
X
Maintenance Planning Document (MPD)
1-84-7P
[***]
     
Maintenance Task Cards Manual (MTCM)
1-84-7TC
[***]
     
Non-Destructive Test Manual (NDT)
1-84-7A
[***]
   
X
Weight and Balance Manual (WBM)
[***]
1-84-8
[***]
 
X
X
Cargo Loading Manual (CLM)
1-84-8A
[***]
   
X
Aircraft Recovery Manual (ARM)
1-84-9
[***]
   
X
Corrosion Prevention Manual (CPM)
1-GEN-5
[***]
   
X
Service Bulletins (SB)
-
[***]
   
X
Service Letters (SL)
-
[***]
   
X
           
 X = Format Not Available
                             





--------------------------------------------------------------------------------





--------------------------------------------------------------------------------





ANNEX B


WARRANTY AND SERVICE LIFE POLICY




ARTICLE 1  -  WARRANTY


This Annex B sets out the warranty referred to in Article 3 of the Agreement and
Section 2.25 of Annex A of the Agreement.


1.1
Warranty



1.1.1
Subject to Annex B Section 1.9 and 1.10, and Article 2.0, Bombardier warrants
that, at the date of delivery of the Aircraft:



 
(a)
the Aircraft shall conform to the Specification, except that any matter stated
in the Specification as type characteristics, estimates or approximations is
excluded from this Warranty;



 
(b)
the Aircraft shall be free from defects caused by the failure of Bombardier to
install a Vendor Part or Power Plant Part in accordance with reasonable
instructions of the vendor, except for Bombardier Parts purchased as spare
parts, the warranty period shall be twelve (12) months from the date of delivery
of such Bombardier Spare parts;



 
(c)
the Bombardier Parts installed on the Aircraft shall be free from defects in
material or workmanship; and



 
(d)
the Bombardier Parts installed on the Aircraft shall be free from defects in
design, having regard to the state of the art as of the date of such design.

 
 
1.1.2  
Subject to Annex B Sections 1.9 and 1.10 and Article 2.0, the warranty set forth
in Annex B Sections 1.1.1(c) and (d) above shall also be applicable to
Bombardier Parts purchased as Spare Parts, except that, notwithstanding Annex B
Section 1.2, this warranty for Bombardier Parts purchased as Spare Parts shall
remain in effect for any defect covered by such warranty becoming apparent
during the twelve (12) months from the date of delivery of such Bombardier Part.



1.1.3
Bombardier further warrants that, at the time of delivery, the Technical Data
shall be free from error.



1.2
Warranty Period



1.2.1
The warranty set forth in Annex B Section 1.1 shall remain in effect for any
defect covered by the Warranty (a “Defect”) becoming apparent during the
following periods (individually, the “Warranty Period”):



 
(a)
for failure to conform to the Specification and in the installation referred to
in Annex B Section 1.1.1(a) and 1.1.1(b), forty-eight (48) months from the
Delivery Date;



 
(b)
for those Defects in material or workmanship in Bombardier Parts referred to in
Annex B Section 1.1.1(c) and 1.1.2, forty-eight (48) months from the Delivery
Date;



 
(c)
for those Defects in design referred to in Annex B Section 1.1.1(d), forty-eight
(48) months from the Delivery Date; and



 
(d)
for errors in the Technical Data referred to in Annex B Section 1.1.3, twelve
(12) months from the date of delivery of the applicable Technical Data.



1.3
Repair, Replacement or Rework



 
As to each matter covered by this warranty, Bombardier’s sole obligation and
liability is expressly limited to, at Bombardier’s election, correction by the
repair, replacement or rework of the defective part or item of Technical Data
[***]  The repaired, replaced or reworked part or item of Technical Data which
is the subject of the warranty claim shall then be warranted under the same
terms and conditions for the then unexpired portion of the Warranty Period.



 
In the case of a Defect relating to non-conformance with the Specification,
Bombardier shall correct that Defect in the equipment item or part in which the
Defect appears, except that Bombardier will not be obligated to correct any
Defect which has no material adverse effect on the maintenance, use or operation
of the Aircraft.



1.4
Claims Information



 
Bombardier’s obligations hereunder are subject to a warranty claim to be
submitted in writing to Bombardier’s warranty administrator, which claim shall
include the following information or any other information that may be
reasonably required:



 
(a)
the identity of the part or item involved, including the Part number, serial
number if applicable nomenclature and the quantity claimed to be defective;



 
(b)
the manufacturer’s serial number of the Aircraft from which the part was
removed;



 
(c)
the date the claimed Defect became apparent to Buyer;



 
(d)
the total flight hours (and cycles if applicable) accrued on the part at the
time the claimed Defect became apparent to Buyer; and



 
(e)
a description of the claimed Defect and the circumstances pertaining thereto.

 


1.5
Warranty Claim Procedure



 
In order to enable a Warranty Claim to be adequately processed, each claim shall
be addressed as follows:



 
(a)
Buyer shall send a written warranty claim notice (the “Warranty Notice”) by
facsimile or e-mail to Bombardier's warranty department within [***] days
following the date that any Defect giving rise to a warranty claim becomes
apparent to Buyer;



 
(b)
Buyer shall consult the Supplier Information Manual available on-line via RACS
website (www.racs.bombardier.com) for the location to which the Bombardier Part
shall be returned;



 
(c)
if requested by Bombardier, Buyer shall return the defective part, as directed
by Bombardier, within a period of [***] days following Bombardier’s request for
the return of such part; and



 
[***]

 
1.6
Timely Corrections



 
Bombardier shall make the repair, replacement or rework, following receipt of
the defective part or item, [***] as applicable, with reasonable care and
dispatch.



1.7
Labour Reimbursement



 
For correction of Defects Bombardier shall establish a reasonable estimate for
the labour hours required for the repair, replacement or rework of the defective
Bombardier Part and, if the repair, replacement or rework is performed by Buyer,
Bombardier shall reimburse Buyer for Bombardier estimated hours or for Buyer’s
actual labour hours, whichever is less, for the repair, replacement or rework of
the defective Bombardier Part excluding any work necessary to gain access to and
to re-install said Bombardier Part.  Such reimbursement shall be based upon
Buyer’s direct labour rate per man-hour plus burden rate of fifty percent (50%),
subject to annual review and adjustment of such labour rate as mutually agreed;
provided, however, that this amount shall not exceed fifty percent (50%) of the
then current Bombardier published selling labour rate. [***].



1.8
Approval, Audit, Transportation and Waiver



 
All warranty claims shall be subject to audit and approval by Bombardier.
Bombardier will use reasonable efforts to advise in writing the disposition of
Buyer’s warranty claim within thirty (30) days following the receipt of the
claim and (if requested) return of the defective Bombardier Part to Bombardier’s
designated facility.  Bombardier shall notify Buyer of Bombardier’s disposition
of each claim.



 
Buyer shall pay all costs of transportation of the defective part from Buyer to
Bombardier and [***] all costs of transportation of the repaired, corrected or
replacement parts back to Buyer.



1.9
Limitations



1.9.1
Bombardier shall be relieved of and shall have no obligation or liability under
this warranty if:



 
(a)
the Aircraft was operated with any products or parts not specifically approved
by Bombardier, unless Buyer furnishes reasonable evidence acceptable to
Bombardier that such products or parts were not a cause of the Defect; or



 
(b)
the Aircraft was not operated or maintained in accordance with Bombardier’s
Technical Data and the manufacturer’s documentation furnished to Buyer
(including Service Bulletins and airworthiness directives) unless Buyer
furnishes reasonable evidence acceptable to Bombardier that such operation or
maintenance was not a cause of the Defect; or



 
(c)
the Aircraft was not operated under normal airline use, unless Buyer furnishes
reasonable evidence acceptable to Bombardier that such operation was not a cause
of the Defect; or



 
(d)
Buyer does not



 
(1)
report the Defect in writing to Bombardier’s warranty administrator within
thirty (30) calendar days following such Defect becoming apparent, and



 
(2)
retain the Bombardier Part claimed to be defective [***] advised by Bombardier
to return such Bombardier Part to Bombardier’s designated facility in order for
Bombardier to finalize its evaluation of the warranty claim or to otherwise
dispose of such Bombardier Part or to otherwise dispose of such Bombardier Part;
or



 
(e)
Buyer does not submit [***] to Bombardier within thirty (30) calendar days after
the Defect becomes apparent that the Defect is due to a matter covered within
this warranty[***]





1.9.2
The warranty does not apply to Buyer Furnished Equipment.



1.10
Normal Usage



 
Normal wear and tear and the need for regular maintenance and overhaul shall not
constitute a Defect or failure under this warranty.



1.11
Overhaul of Warranty Parts



 
Bombardier’s liability for a Bombardier Part which has a Defect and is
overhauled by Buyer within the Warranty Period shall be limited only to that
portion of the labour and material replacement related to the Defect.



1.12
No Fault Found



 
In the event that a Bombardier Part returned under a warranty claim is
subsequently established to be serviceable then Bombardier shall be entitled to
charge and recover from Buyer any reasonable costs incurred by Bombardier in
connection with such warranty claim. Providing, however, in the event that
repetitive in-service failure occurs on the particular Bombardier Part which is
subsequently identified by Bombardier on a repeated basis to be “no fault
found”, then Bombardier and Buyer shall discuss and mutually agree a course of
further action to help identify and correct the problem.  In the event the fault
is ultimately confirmed to be a legitimate warranty claim then the above
mentioned costs incurred by Bombardier and charged to Buyer shall be waived.



 
ARTICLE 2 - VENDOR WARRANTIES



2.1
Warranties from Vendors



 
The provisions of this Annex B apply to Bombardier Parts only. However,
Bombardier has made or shall make reasonable efforts to obtain favorable
warranties from vendors, with respect to Vendor Parts and Power Plant Parts.
Except as specifically provided under this Annex B Article 2, Bombardier shall
have no liability or responsibility for any such Vendor Parts and Power Plant
Parts and the warranties for those Vendor Parts and Power Plant Parts shall be
the responsibility of the vendor and a matter as between Buyer and vendor.



2.2
Vendor Warranty Backstop



 
For those Vendor Parts installed on the Aircraft at the Delivery Date or
subsequently purchased through Bombardier, excluding the Power Plant or the
Power Plant Parts, in the event the parties agree that a vendor is in default in
the performance of any material obligation under any applicable warranty
obtained by Bombardier from such vendor pursuant to Annex B Section 2.1 above,
the warranties and all other terms and conditions of Annex B Article 1 shall
become applicable as if the Vendor Parts had been a Bombardier Part, except that
the warranty period shall be the Warranty Period as set forth herein or by the
vendor’s warranty, whichever is shorter and all transportation costs associated
with the Vendor Parts shall be borne by Buyer.

 
2.3
Bombardier’s Interface Commitment



 
In the event of a dispute in the application of a Vendor Part warranty, at
Buyer’s request addressed to Bombardier’s warranty administrator, Bombardier
shall, without charge, conduct an investigation and analysis of any such dispute
resulting from a technical interface problem to determine, if possible, the
cause of the interface problem and then recommend feasible corrective
action.  Buyer shall furnish to Bombardier all data and information in Buyer’s
possession relevant to the interface problem and shall cooperate with Bombardier
in the conduct of its investigation and such tests as may be
required.  Bombardier, at the conclusion of its investigation, shall advise
Buyer in writing of Bombardier’s opinion as to the cause of the problem and
Bombardier’s recommended corrective action.



 
ARTICLE 3 - SERVICE LIFE POLICY



3.1
Applicability



 
The Service Life Policy (“SLP”) described in this Annex B Article 3 shall apply
if [***] in any Covered Component defined in Annex B Section 3.7 below [***].

3.2
Term



3.2.1
Should such failures occur in any Covered Component within one hundred and
forty-four (144) months following delivery of the Aircraft containing such
Covered Component, Bombardier shall, as promptly as practicable and at its
option;



 
(a)
design and/or furnish a correction for such failed Covered Component; or



 
(b)
furnish a replacement Covered Component (exclusive of standard parts such as
bearings, bushings, nuts, bolts, consumables and similar low value items).



3.3
Price



 
Any Covered Component which Bombardier is required to furnish under this SLP
shall be provided for at a price calculated in accordance with the following
formula:



P       =       C x [***]T [***]
144 [***]


 
Where:



 
P
=
Price of Covered Component to Buyer;

 
C
=
Bombardier’s then current price for the Covered Component;

 
T
=
The total time to the nearest month since the Aircraft containing the Covered
Component was delivered by Bombardier [***]



3.4
Conditions and Limitations



3.4.1
The following general conditions and limitations shall apply to the SLP:



 
(a)
the transportation cost for the return to Bombardier’s designated facility, if
practicable, of any failed Covered Component necessary for failure investigation
or redesigning studies shall be borne by Buyer;



 
(b)
Bombardier’s obligations under this SLP are conditional upon the submission of
reasonable proof to Bombardier that the failure is covered hereby;



 
(c)
Buyer shall report any failure of a Covered Component in writing to Bombardier’s
Warranty administrator within two (2) months after such failure becomes
evident.  Failure to give this required notice shall excuse Bombardier from all
obligations with respect to such failure;



 
(d)
the provisions of Annex B Section 1.9 of the Warranty (except for subparagraphs
(d) and (e) thereof) are incorporated by this reference and shall condition
Bombardier’s obligations under this SLP with respect to any Covered Component;



 
(e)
Bombardier’s obligations under this SLP shall not apply to any Aircraft which
has not been correctly modified in accordance with the specifications or
instructions contained in the relevant [***] Service Bulletins which are
furnished to Buyer prior to receipt by Bombardier from Buyer of any notice of an
occurrence which constitutes a failure in a Covered Component.  The provisions
of this subparagraph shall not apply in the event that Buyer furnishes
reasonable evidence acceptable to Bombardier that such failure was not caused by
Buyer’s failure to so modify the Aircraft; [***]



 
[***]this SLP shall not apply to a Covered Component where the failure results
from an accident, abuse, misuse, negligence or wrongful act or omission,
unauthorized repair or [***] adversely affecting a Covered Component, impact or
foreign object damage, to any Covered Component.



3.5
Coverage



 
This SLP is neither a warranty, performance guarantee nor an agreement to modify
the Aircraft to conform to new developments in design and manufacturing art.
Bombardier’s obligation is only to provide correction instructions to correct a
Covered Component or furnish replacement at a reduced price as provided in this
SLP.

 
3.6
Assignment



 
Buyer’s rights under this SLP shall not be assigned, sold, leased, transferred
or otherwise alienated by contract, operation of law or otherwise, without
Bombardier’s prior written consent.  Any unauthorized assignment, sale, lease,
transfer, or other alienation of Buyer’s rights under the SLP shall immediately
void all of Bombardier’s obligations under the SLP.



3.7
Covered Component



 
Only those items or part thereof listed in Attachment A to this Annex B shall be
deemed to be a Covered Component, and subject to the provisions of this SLP.



 
ARTICLE 4 - GENERAL



4.1
It is agreed that Bombardier shall not be obligated to provide to Buyer any
remedy which is a duplicate of any other remedy which has been provided to Buyer
under any other part of this Annex B.



ARTICLE 5  -  DISCLAIMER


5.1
BOMBARDIER SHALL HAVE NO OBLIGATION OR LIABILITY (AT LAW OR IN EQUITY) IN
CONTRACT (INCLUDING, WITHOUT LIMITATION, WARRANTY), IN TORT (WHETHER OR NOT
ARISING FROM THE ACTIVE, PASSIVE OR IMPUTED NEGLIGENCE OR STRICT PRODUCTS
LIABILITY OF BOMBARDIER OR ITS AFFILIATES) OR OTHERWISE, FOR ANY INCIDENTAL OR
CONSEQUENTIAL DAMAGES, INCLUDING WITHOUT LIMITATION LOSS OF USE, LOSS OF REVENUE
OR LOSS OF PROFIT, WITH RESPECT TO:



 
(1)
ANY DEFECT IN THE BOMBARDIER PARTS OR TECHNICAL DATA OR ANY OTHER THING
DELIVERED;



 
(2)
ANY DELAY IN PERFORMANCE OR COMPLETE FAILURE TO PERFORM ITS OBLIGATIONS SET
FORTH IN THIS ANNEX B FOR ANY REASON WHATSOEVER; OR



 
(3)
ANY FAILURE TO PERFORM ANY OF ITS OTHER OBLIGATIONS.



 
NOTHING IN THIS ARTICLE SHALL BE CONSTRUED TO ALTER OBLIGATIONS EXPRESSLY
ASSUMED BY BOMBARDIER,INCLUDING WITHOUT LIMITATION, THE PROVISIONS OF THIS ANNEX
B.







--------------------------------------------------------------------------------



 
 Attachment A to Annex B

 
COVERED COMPONENTS

WING
 
(a)
Upper and lower wing skins and stringers between front to rear spars.

 
(b)
Wing spar caps, webs and uprights.

 
(c)
Main box (front spar to rear spar) wing ribs.

 
(d)
Main box splice plates, fittings.

 
(e)
Wing to nacelle structural attachments.

 
(f)
Wing to fuselage structural attachments.

 
(g)
Support structure in the wing to spoilers, spoiler actuators and ailerons.

 
(h)
Main gear support structure.

 
(i)
Engine support fittings.



FUSELAGE
 
(a)
External surface skins and doublers, stringers, circumferential frames between
forward pressure bulkhead and aft pressure dome, excluding all systems,
insulation, lining and decorative clips and brackets.

 
(b)
Window and windshield structure but excluding the windows and windshields.

 
(c)
Primary structure frames around body openings for passenger doors, cargo/baggage
doors and emergency exits.

 
(d)
Nose gear support structure.

 
(e)
Floor beams and supporting structure in the flight compartment and cabin
including the lavatory, excluding seat tracks in both areas.

 
(f)
Forward pressure bulkhead and aft pressure dome.

 
(g)
Floor beams and supporting structure in the baggage compartment providing same
is not damaged through abusive handling of baggage or cargo.





--------------------------------------------------------------------------------



VERTICAL TAIL (including fuselage aft of aft pressure dome)


 
(a)
Fuselage external surface skins, stringers and frames between aft pressure dome
and rear fin spar frame.

 
(b)
Fin skins and stiffeners between front and rear spars.

 
(c)
Fin front, centre and rear spar caps, webs and uprights.

 
(d)
Main box (front spar to rear spar) fin ribs.

 
(e)
Fin hinge and actuator support structure for rudder and elevator.

 
(f)
Fore rudder structure and hinge and actuator brackets.

 
(g)
Aft rudder forward cell structure and hinge and radius rod brackets.



 
HORIZONTAL TAIL



 
(a)
Tailplane skins and stringers.

 
(b)
Tailplane spar caps, webs and uprights.

 
(c)
Tailplane main box (front spar to rear spar) ribs.

 
(d)
Tailplane hinge support structure for elevator.

 
(e)
Elevator forward cell structure and hinge and actuator brackets.

 
(f)
Horizontal tail structure attachments.





--------------------------------------------------------------------------------


